

AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT


among


TWISTBOX ENTERTAINMENT, INC.,


NEUMEDIA, INC.
(FORMERLY KNOWN AS MANDALAY MEDIA INC.)


EACH OF THE SUBSIDIARIES PARTY HERETO,


THE INVESTORS PARTY HERETO,


and


VALUEACT SMALLCAP MASTER FUND, L.P., as Collateral Agent


Dated as of June 21, 2010

 
i

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



   
Page
     
ARTICLE 1. DEFINITIONS; GUARANTEE; GRANT OF SECURITY; CONTINUING PERFECTION AND
PRIORITY
 
2
       
Section 1.1
General Definitions
 
2
Section 1.2
Other Definitions; Interpretation
 
10
Section 1.3
Guarantee
 
11
Section 1.4
Grant of Security
 
18
     
ARTICLE 2. SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY
 
20
       
Section 2.1
Security for Obligations
 
20
Section 2.2
No Assumption of Liability
 
20
     
ARTICLE 3. REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
20
       
Section 3.1
Generally
 
20
Section 3.2
Equipment and Inventory
 
24
Section 3.3
Receivables
 
24
Section 3.4
Investment Property
 
26
Section 3.5
Letter of Credit Rights
 
28
Section 3.6
Intellectual Property Collateral
 
29
Section 3.7
Commercial Tort Claims
 
31
Section 3.8
Deposit Accounts.
 
31
     
ARTICLE 4. FURTHER ASSURANCES
 
31
     
ARTICLE 5. COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
 
32
     
ARTICLE 6. REMEDIES UPON DEFAULT
 
33
       
Section 6.1
Remedies Generally
 
33
Section 6.2
Application of Proceeds of Sale
 
35
Section 6.3
Investment Property
 
36
Section 6.4
Grant of License to Use Intellectual Property
 
36
     
ARTICLE 7. REIMBURSEMENT OF COLLATERAL AGENT
 
37
     
ARTICLE 8. WAIVERS; AMENDMENTS
 
38
     
ARTICLE 9. SECURITY INTEREST ABSOLUTE
 
38

 
 
ii

--------------------------------------------------------------------------------

 


ARTICLE 10. TERMINATION; RELEASE
 
39
     
ARTICLE 11. ADDITIONAL SUBSIDIARY GUARANTORS AND GRANTORS
 
39
     
ARTICLE 12. COLLATERAL AGENT
 
40
     
ARTICLE 13. NOTICES
 
42
     
ARTICLE 14. BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS
 
43
     
ARTICLE 15. SURVIVAL OF AGREEMENT; SEVERABILITY
 
43
     
ARTICLE 16. GOVERNING LAW
 
44
     
ARTICLE 17. COUNTERPARTS
 
44
     
ARTICLE 18. HEADINGS
 
44
     
ARTICLE 19. JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS
 
45
     
ARTICLE 20. WAIVER OF JURY TRIAL
 
45



SCHEDULES:
 
Schedule I       List of Subsidiary Guarantors and Addresses for Notices List of
Foreign Subsidiaries which are not Subsidiary Guarantors as of June 21, 2010,
and Addresses
 
Schedule II     Existing Liens
 
Schedule 1.4(a)       Twistbox Games Ltd. & Co. KG Collateral
 
Schedule 3.1(a)(i)    List of Chief Executive Offices, Jurisdictions of
Organization, Federal Employer Identification Numbers and Company Organizational
Numbers
 
Schedule 3.1(a)(ii)   List of Legal and Other Names
 
Schedule 3.1(a)(v)(A) List of Filing Offices
 
Schedule 3.1(a)(v)(B) Excluded Trademarks
 
Schedule 3.2     List of Locations of Equipment and Inventory
 
Schedule 3.4     List of Pledged Collateral, Investment Property and Securities
Accounts

 
iii

--------------------------------------------------------------------------------

 

Schedule 3.5     List of Letters of Credit
 
Schedule 3.6     List of Intellectual Property
 
Schedule 3.7     List of Commercial Tort Claims
 
Schedule 3.8     List of Deposit Accounts
 
EXHIBITS:


Exhibit A           Form of Copyright Security Agreement


Exhibit B           Form of Patent Security Agreement


Exhibit C           Form of Trademark Security Agreement


 
iv

--------------------------------------------------------------------------------

 
 
ALL INDEBTEDNESS EVIDENCED BY THIS GUARANTEE AND SECURITY AGREEMENT IS
SUBORDINATED TO OTHER INDEBTEDNESS PURSUANT TO, AND TO THE EXTENT PROVIDED IN,
AND IS OTHERWISE SUBJECT TO THE TERMS OF, THE SUBORDINATION AGREEMENT, DATED AS
OF JUNE 21, 2010 (THE "SUBORDINATION AGREEMENT"), AS THE SAME MAY BE AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, BY AND AMONG THE
COLLATERAL AGENT, THE COMPANY, TRINAD CAPITAL MASTER FUND, LTD. AND NEUMEDIA,
INC.
 
AMENDED AND RESTATED GUARANTEE AND SECURITY AGREEMENT, dated as of June 21, 2010
(this “Guarantee and Security Agreement”), among Twistbox Entertainment, Inc., a
Delaware corporation (the “Company”), NeuMedia, Inc. formerly known as Mandalay
Media Inc., a Delaware corporation (the “Parent”) each of the subsidiaries of
the Parent identified on Schedule I as being a subsidiary guarantor (each such
subsidiary, individually a “Subsidiary Guarantor” and, collectively, the
“Subsidiary Guarantors”; the Subsidiary Guarantors, the Parent and the Company
are referred to collectively herein as the “Grantors”), the investors from time
to time party hereto (including their successors and permitted assigns, each an
“Investor” and collectively, the “Investors”) and ValueAct SmallCap Master Fund,
L.P., as collateral agent for the benefit of the Secured Parties (including its
successors and permitted assigns and in such capacity, the “Collateral Agent”).
 
Reference is made to the Securities Purchase Agreement, dated as of July 30,
2007, among the Company and the Investors from time to time party thereto (as
amended, supplemented or otherwise modified from time to time, the “Securities
Purchase Agreement”).
 
The Company is indebted to the Investors in the principal amount of $3,500,000
pursuant to an Amended and Restated Senior Subordinated Secured Note due June
21, 2013, dated June 21, 2010 (as amended, supplemented or otherwise modified,
the “Senior Secured Note”) upon the terms and subject to the conditions
specified in, the Securities Purchase Agreement.
 
This Guarantee and Security Agreement amends and restates that certain Guaranty
and Security Agreement, dated as of June 30, 2007, by and among the Company, the
subsidiary guarantors party thereto, the investors party thereto and the
Collateral Agent, as the same may have been amended, supplemented or otherwise
modified from time to time prior to the date hereof (the “Original Guarantee and
Security Agreement”).
 
The Parent directly owns all of the Equity Interests of the Company and will
derive substantial benefit from the amendment and restatement of the Original
Guarantee and Security Agreement.
 
The Parent has entered into a letter agreement dated as of June 21, 2010, by and
among the Collateral Agent, the Parent, the Lead Participating Investors party
thereto, Jonathan Cresswell and Nathaniel MacLeitch, with regard to (i) the
partial satisfaction of the Senior Secured Note, and (ii) the satisfaction of
that certain Secured Promissory Note issued by the Parent and held by Jonathan
Cresswell, Nathaniel MacLeitch and certain other former shareholders of AMV
Holding Limited.

 
1

--------------------------------------------------------------------------------

 

The Grantors and the Collateral Agent, on behalf of itself and each other
Secured Party (and each of their respective successors or permitted assigns),
hereby agree as follows:
 
ARTICLE 1.

 
DEFINITIONS; GUARANTEE; GRANT OF SECURITY;
CONTINUING PERFECTION AND PRIORITY
 
Section 1.1         General Definitions
 
As used in this Guarantee and Security Agreement, the following terms shall have
the meanings specified below:
 
“Account Debtor” means each Person who is obligated in respect of any Receivable
or any Supporting Obligation or Collateral Support related thereto.
 
“Accounts” means all “accounts” as defined in Article 9 of the UCC.
 
“Additional Subsidiary Guarantor and Grantor” has the meaning assigned to such
term in Article 11.
 
“Applicable Date” means (i) in the case of any Grantor (other than an Additional
Subsidiary Guarantor and Grantor), the date hereof, and (ii) in the case of any
Additional Subsidiary Guarantor and Grantor, the date of the Supplement executed
and delivered by such Additional Subsidiary Guarantor and Grantor.
 
“Authorization” means, collectively, any license, approval, permit or other
authorization issued by Governmental Authority.
 
“Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign, federal or
state law for the relief of debtors.
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.
 
“Cash Collateral Account” means any Deposit Account or Securities Account
established by the Collateral Agent in which cash may from time to time be on
deposit or held therein pursuant to the Secured Transaction Documents.
 
“Chattel Paper” means all “chattel paper” as defined in Article 9 of the UCC.

 
2

--------------------------------------------------------------------------------

 

“Claim Proceeds” means, with respect to any Commercial Tort Claim or any
Collateral Support or Supporting Obligation relating thereto, all Proceeds
thereof, including all insurance proceeds and other amounts and recoveries
resulting or arising from the settlement or other resolution thereof, in each
case regardless of whether characterized as a “commercial tort claim” under
Article 9 of the UCC or “proceeds” under the UCC.
 
“Collateral” has the meaning assigned to such term in Section 1.4(a).
 
“Collateral Records” means all books, instruments, certificates, Records, ledger
cards, files, correspondence, customer lists, blueprints, technical
specifications, manuals and other documents, and all computer software, computer
printouts, tapes, disks and related data processing software and similar items,
in each case that at any time represent, cover or otherwise evidence any of the
Collateral.
 
“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any of the Collateral, and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.
 
“Commercial Tort Claims” means (i) all “commercial tort claims” as defined in
Article 9 of the UCC and (ii) all Claim Proceeds with respect to any of the
foregoing; including all claims described on Schedule 3.7.
 
“Company” has the meaning assigned to such term in the preliminary statement of
this Guarantee and Security Agreement.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
or held by any Grantor or which any Grantor otherwise has the right to license,
or granting any right to any Grantor under any Copyright now or hereafter owned
by any third party, and all rights of any Grantor under any such agreement,
including each agreement described on Schedule 3.6.
 
“Copyright Security Agreement” means a Copyright Security Agreement
substantially in the form of Exhibit A hereto.
 
“Copyrights” means all of the following: (i) all copyright rights in any work
subject to the copyright laws of the United States or any other country, whether
as author, assignee, transferee or otherwise, and (ii) all registrations and
applications for registration of any such copyright in the United States or any
other country, including registrations, recordings, supplemental registrations
and pending applications for registration in the United States Copyright Office
or any similar offices in the United States or any other country, including
those described on Schedule 3.6.
 
“Deposit Accounts” means all “deposit accounts” as defined in Article 9 of the
UCC, including all such accounts described on Schedule 3.8.

 
3

--------------------------------------------------------------------------------

 

“Documents” means all “documents” as defined in Article 9 of the UCC.
 
“Equipment” means (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools, in each case, regardless of whether characterized as “equipment” under
the UCC, and (iii) all accessions or additions to any of the foregoing, all
parts thereof, whether or not at any time of determination incorporated or
installed therein or attached thereto, and all replacements therefor, wherever
located, now or hereafter existing.
 
“Equity Interest” means (i) shares of corporate stock, partnership interests,
membership interests, and any other interest that confers on a Person the right
to receive a share of the profits and losses of, or distribution of assets of,
the issuing Person, and (ii) all warrants, options or other rights to acquire
any Equity Interest set forth in clause (i) of this defined term.
 
“Event of Default” has the meaning assigned to such term in the Senior Secured
Notes.
 
“Foreign Subsidiary” means any direct subsidiary of any Grantor organized under
the laws of any jurisdiction outside the United States of America other than any
Subsidiary Guarantor and as designated as such on Schedule I hereto.
 
“Foreign Subsidiary Voting Stock” means the voting capital stock of any Foreign
Subsidiary.
 
“Financial Assets” means all “financial assets” as defined in Article 8 of the
UCC.
 
“General Intangibles” means (i) all “general intangibles” as defined in
Article 9 of the UCC and (ii) all chooses in action and causes of action, all
indemnification claims, all goodwill, all tax refunds, all licenses, permits,
concessions, franchises and authorizations, all Intellectual Property, all
Payment Intangibles and all Software, in each case, regardless of whether
characterized as a “general intangible” under the UCC.
 
“Goods” means (i) all “goods” as defined in Article 9 of the UCC and (ii) all
Equipment and Inventory and any computer program embedded in goods and any
supporting information provided in connection with such program, to the extent
(a) such program is associated with such goods in such a manner that it is
customarily considered part of such goods or (b) by becoming the owner of such
goods, a Person acquires a right to use the program in connection with such
goods, in each case, regardless of whether characterized as a “good” under the
UCC.
 
“Governmental Authority” means any nation or government, any state, province,
city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, whether federal, state, provincial, territorial, local or foreign.

 
4

--------------------------------------------------------------------------------

 

“Grantor” and “Grantors” have the meanings assigned to such terms in the
preliminary statement of this Guarantee and Security Agreement; provided, that
AMV Holding Limited shall not be Grantor for purposes of this Guarantee and
Security Agreement.
 
“Guaranteed Obligations” has the meaning assigned to such term in
Section 1.3(a)(i).
 
“Guaranty” means the Amended and Restated Guaranty, given as of June 21, 2010,
by the Parent to the Investor, as amended, supplemented or otherwise modified
from time to time.
 
“Instruments” means all “instruments” as defined in Article 9 of the UCC.
 
“Insurance” means all insurance policies covering any or all of the Collateral
(regardless of whether the Collateral Agent or any other Secured Party is an
additional named insured or the loss payee thereof) and all business
interruption insurance policies.
 
“Intellectual Property” means all intellectual and similar property owned by any
Grantor of every kind and nature, including inventions, designs, Patents,
Copyrights, Trademarks, Licenses, domain names, Trade Secrets, confidential or
proprietary technical and business information, know how, show how or other data
or information, software and databases and all embodiments or fixations thereof
and related documentation, registrations and franchises, and all additions,
improvements and accessions to, and books and records describing or used in
connection with, any of the foregoing.
 
“Inventory” means (i) all “inventory” as defined in Article 9 of the UCC and
(ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in any Grantor’s business, all goods which are
returned to or repossessed by or on behalf of any Grantor, and all computer
programs embedded in any goods, and all accessions thereto and products thereof,
in each case, regardless of whether characterized as “inventory” under the UCC.
 
“Investor” and “Investors” have the meaning assigned to such term in the
preliminary statements of this Guarantee and Security Agreement.
 
“Investment Property” means, collectively, all “investment property” as defined
in Article 9 of the UCC including all Pledged Collateral.
 
“Letter of Credit Rights” means all “letter-of-credit rights” as defined in
Article 9 of the UCC and all rights, title and interests of each Grantor to any
letter of credit, in each case regardless of whether characterized as a
“letter-of-credit right” under the UCC.

 
5

--------------------------------------------------------------------------------

 

“License” means any Copyright License, Patent License, Trademark License, Trade
Secret License or other license or sublicense to which any Grantor is a party.
 
“Lien” means any lien, mortgage, charge, claim, security interest, encumbrance,
or right of first refusal.
 
“Net Receivables Balance” means all amounts recorded on the Company’s balance
sheet as Receivables or accrued Receivables net of allowance for doubtful
accounts consistent with past practice.
 
“Obligations” means (i) the due and punctual payment of (a) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Senior
Secured Notes, when and as due, whether at maturity or by acceleration or
otherwise, and (b) all other monetary obligations, including fees, commissions,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Grantors
to the Secured Parties when and as due, or that are otherwise payable to any
Investors, in each case under the Secured Transaction Documents when and as due,
(ii) the due and punctual performance of all covenants, agreements, obligations
and liabilities of the Grantors or any other party (other than an Investor)
under or pursuant to the Secured Transaction Documents, and (iii) with respect
to the Subsidiary Guarantor, the Guaranteed Obligations.
 
“Original Guarantee and Security Agreement” the meaning assigned to such term in
the preliminary statements of this Guarantee and Security Agreement.
 
“Parent” has the meaning assigned to such term in the preliminary statement of
this Guarantee and Security Agreement.
 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned or held by or on behalf of any Grantor or
which any Grantor otherwise has the right to license, is in existence, or
granting to any Grantor any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any third party, is in existence, and all
rights of any Grantor under any such agreement, including each agreement
described on Schedule 3.6.
 
“Patent Security Agreement” means a Patent Security Agreement substantially in
the form of Exhibit B hereto.

 
6

--------------------------------------------------------------------------------

 

“Patents” means all of the following: (i) all letters patent of the United
States or any other country, all registrations and recordings thereof and all
applications for letters patent of the United States or any other country,
including registrations, recordings and pending applications in the United
States Patent and Trademark Office or any similar offices in the United States
or any other country, including those described on Schedule 3.6, and (ii) all
reissues, continuations, divisions, continuations in part, renewals or
extensions thereof, and the inventions disclosed or claimed therein, including
the right to make, use and/or sell the inventions disclosed or claimed therein.
 
“Payment Intangibles” means all “payment intangibles” as defined in Article 9 of
the UCC.
 
“Permitted Liens” means all of the following: (i) Liens existing as of the date
hereof and set forth in Schedule II (ii) Liens of materialmen, mechanics,
warehousemen, or carriers, or other like liens arising in the ordinary course of
business and securing obligations which are not yet delinquent, (iii) Liens for
taxes, assessments or similar charges incurred in the ordinary course of
business that are not yet due and payable, (iv) Liens to secure the performance
of statutory obligations, surety or appeal bonds, performance bonds or other
obligations of a like nature incurred in the ordinary course of business, (v)
Liens in favor of the Investors and (vi) Liens by Grantors in favor of the
holders of the two Senior Notes issued by the Parent, dated June 21, 2010, in
the principal amount of $1,500,000 and $1,000,000, respectively; provided that
the aggregate outstanding principal amount of such senior Notes does not exceed
$ 2,500,000.
 
“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.
 
“Pledged Collateral” means, collectively, Pledged Debt and Pledged Equity
Interests.
 
“Pledged Debt” means all indebtedness for borrowed money owed or owing to any
Grantor, including all indebtedness described on Schedule 3.4, all Instruments
other than checks received in the ordinary course of business, Chattel Paper or
other documents, if any, representing or evidencing such debt, and all interest,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such debt.
 
“Pledged Equity Interests” means all Equity Interests owned or held by or on
behalf of any Grantor, including all such Equity Interests described on
Schedule 3.4, and all certificates, instruments and other documents, if any,
representing or evidencing such Equity Interests and all interests of such
Grantor on the books and records of the issuers of such Equity Interests, all of
such Grantor’s right, title and interest in, to and under any partnership,
limited liability company, shareholder or similar agreements to which it is a
party, and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Equity Interests; provided, however, that in no event shall
more than 65% of the total outstanding Foreign Subsidiary Voting Stock of any
Foreign Subsidiary be pledged (or deemed to be pledged) hereunder.

 
7

--------------------------------------------------------------------------------

 

“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Property,
(iii) any payment received from any insurer or other Person or entity as a
result of the destruction, loss, theft, damage or other involuntary conversion
of whatever nature of any asset or property that constitutes the Collateral, and
(iv) whatever is receivable or received when any of the Collateral or proceeds
are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary, including any claim of any Grantor
against any third party for (and the right to sue and recover for and the rights
to damages or profits due or accrued arising out of or in connection with)
(a) past, present or future infringement of any Patent now or hereafter owned or
held by or on behalf of any Grantor, or licensed under a Patent License,
(b) past, present or future infringement or dilution of any Trademark now or
hereafter owned or held by or on behalf of any Grantor, or licensed under a
Trademark License, or injury to the goodwill associated with or symbolized by
any Trademark now or hereafter owned or held by or on behalf of any Grantor,
(c) past, present or future infringement of any Copyright now or hereafter owned
or held by or on behalf of any Grantor, or licensed under a Copyright License,
(d) past, present or future infringement of any Trade Secret now or hereafter
owned or held by or on behalf of any Grantor, or licensed under a Trade Secret
License, and (e) past, present or future breach of any License, in each case,
regardless of whether characterized as “proceeds” under the UCC.
 
“Receivables” means all rights to payment, whether or not earned by performance,
for goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument or other
document, General Intangible or Investment Property, together with all of the
applicable Grantor’s rights, if any, in any goods or other property giving rise
to such right to payment, and all Collateral Support and Supporting Obligations
related thereto and all Receivables Records.
 
“Receivables Records” means (i) all originals of all documents, instruments or
other writings or electronic records or other Records evidencing any Receivable,
(ii) all books, correspondence, credit or other files, Records, ledger sheets or
cards, invoices, and other papers relating to such Receivable, including all
tapes, cards, computer tapes, computer discs, computer runs and record keeping
systems, whether in the possession or under the control of the applicable
Grantor or any computer bureau or agent from time to time acting for such
Grantor or otherwise, (iii) all evidences of the filing of financing statements
relating to such Receivable and the registration of other instruments in
connection therewith, and amendments, supplements or other modifications
thereto, notices to other creditors or secured parties, and certificates,
acknowledgments, or other writings, including lien search reports, from filing
or other registration officers and (iv) all credit information, reports and
memoranda relating to such Receivable.
 
“Record” means a “record” as defined in Article 9 of the UCC.

 
8

--------------------------------------------------------------------------------

 

“Related Party” means, with respect to any specified Person, such Person’s
affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s affiliates.
 
“Secured Parties” means (i) the Collateral Agent, (ii) the Investors under the
Senior Secured Notes, (iii) the beneficiaries of each indemnification obligation
undertaken by or on behalf of any Grantor under any Secured Transaction
Document, and (iv) the successors and permitted assigns of each of the
foregoing.
 
“Secured Transaction Documents” means the Senior Secured Notes, this Guarantee
and Security Agreement, the Guaranty, and all other instruments, documents,
certificates and agreements related thereto.
 
“Securities Accounts” means all “securities accounts” as defined in Article 8 of
the UCC, including all such accounts described on Schedule 3.4.
 
“Securities Intermediary” has the meaning specified in Article 8 of the UCC.
 
“Securities Purchase Agreement” has the meaning assigned to such term in the
preliminary statement of this Guarantee and Security Agreement.
 
“Security Interest” has the meaning assigned to such term in Section 1.4(a).
 
“Senior Secured Note” has the meaning assigned to such term in the preliminary
statement of this Guarantee and Security Agreement.
 
“Software” means all “software” as defined in Article 9 of the UCC.
 
“Subordinated Obligations” has the meaning assigned to such term in
Section 1.3(e).
 
“Subsidiary” means any Person in which the Parent, directly or indirectly, owns
capital stock or holds an equity or similar interest.
 
“Subsidiary Guarantee” has the meaning assigned to such term in
Section 1.3(a)(i).
 
“Subsidiary Guarantor” has the meaning assigned to such term in the preliminary
statement of this Guarantee and Security Agreement.
 
“Supplement” means a supplement hereto, in a form reasonably satisfactory to the
Collateral Agent.
 
“Supporting Obligation” means (i) all “supporting obligations” as defined in
Article 9 of the UCC and (ii) all Guaranties and other secondary obligations
supporting any of the Collateral, in each case regardless of whether
characterized as a “supporting obligation” under the UCC.

 
9

--------------------------------------------------------------------------------

 

“Trade Secret Licenses” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trade Secrets now or hereafter
owned or held by or on behalf of any Grantor or which such Grantor otherwise has
the right to license, or granting to any Grantor any right to use any Trade
Secrets now or hereafter owned by any third party, and all rights of any Grantor
under any such agreement, including each agreement described on Schedule 3.6.
 
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how now or hereafter owned or used in, or
contemplated at any time for use in, the business of any Grantor (all of the
foregoing being collectively called a “Trade Secret”), whether or not such Trade
Secret has been reduced to a writing or other tangible form, including all
documents and things embodying, incorporating or referring in any way to such
Trade Secret, the right to sue for any past, present and future infringement of
any Trade Secret, and all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages and proceeds of suit.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned or held by any Grantor or which such Grantor otherwise has the right to
license, or granting to any Grantor any right to use any Trademark now or
hereafter owned by any third party, and all rights of any Grantor under any such
agreement, including each agreement described on Schedule 3.6.
 
“Trademark Security Agreement” means a Trademark Security Agreement
substantially in the form of Exhibit C hereto.
 
“Trademarks” means all of the following: (i) all trademarks, service marks,
trade names, corporate names, company names, business names, fictitious business
names, trade styles, trade dress, logos, other source or business identifiers,
designs and general intangibles of like nature, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
registration and recording applications filed in connection therewith, including
registrations and registration applications in the United States Patent and
Trademark Office or any similar offices in the United States or any other
country, and all extensions or renewals thereof, including those described on
Schedule 3.6, (ii) all goodwill associated therewith or symbolized by any of the
foregoing and (iii) all other assets, rights and interests that uniquely reflect
or embody such goodwill.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or, when the context implies, the Uniform Commercial Code as
in effect from time to time in any other applicable jurisdiction.
 
Section 1.2         Other Definitions; Interpretation
 
(a)         Other Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Securities
Purchase Agreement.
 
10

--------------------------------------------------------------------------------




(b)         Rules of Interpretation.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified, (ii) any definition of
or reference to any law shall be construed as referring to such law as from time
to time amended and any successor thereto and the rules and regulations
promulgated from time to time thereunder, (iii) any reference herein to any
Person shall be construed to include such Person’s successors and permitted
assigns, (iv) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Guarantee and Security Agreement in
its entirety and not to any particular provision hereof, (v) all references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to and any Supplement
thereto, this Guarantee and Security Agreement, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  All references herein to provisions
of the UCC shall include all successor provisions under any subsequent version
or amendment to any Article of the UCC.
 
Section 1.3         Guarantee
 
(a)         Subsidiary Guarantee; Limitation of Liability.
 
(i)         Each Subsidiary Guarantor jointly and severally, hereby absolutely,
unconditionally and irrevocably guarantees, as a primary obligor and not merely
as surety, to the Collateral Agent for the ratable benefit of the Secured
Parties the punctual payment when due (but subject to the expiration of any
grace period granted by the Secured Parties in their sole discretion or the
giving of any required notice provided for in any secured Transaction Document),
whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of the Obligations of the Company and each
other Grantor now or hereafter existing under or in respect of the Secured
Transaction Documents (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing Obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, reasonable fees and out-of-pocket expenses of counsel) incurred by
the Collateral Agent or any other Investors in enforcing any rights under this
Subsidiary Guarantee (the “Subsidiary Guarantee”) or any other Secured
Transaction Document.  Without limiting the generality of the foregoing, each
Subsidiary Guarantor’s liability shall extend to all amounts that constitute
part of the Guaranteed Obligations and would be owed by any other Grantor to the
Collateral Agent or any Investors under or in respect of the Secured Transaction
Documents but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
such other Grantor.

 
11

--------------------------------------------------------------------------------

 

(ii)        Each Subsidiary Guarantor, and by its acceptance of this Subsidiary
Guarantee, the Collateral Agent and each other Investors, hereby confirms that
it is the intention of all such Persons that this Subsidiary Guarantee and the
Obligations of each Subsidiary Guarantor hereunder not constitute a fraudulent
transfer or conveyance for purposes of Bankruptcy Law, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Subsidiary Guarantee and
the Obligations of each Subsidiary Guarantor hereunder.  To effectuate the
foregoing intention, the Collateral Agent, each Investor and the Subsidiary
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Subsidiary Guarantor under this Subsidiary Guarantee at any time shall be
limited to the maximum amount as will result in the Guaranteed Obligations of
such Subsidiary Guarantor under this Subsidiary Guarantee not constituting a
fraudulent transfer or conveyance.
 
(iii)       Each Subsidiary Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to the
Collateral Agent or any Investors under this Subsidiary Guarantee, such
Subsidiary Guarantor will contribute, to the maximum extent permitted by law,
such amounts to each other Subsidiary Guarantor so as to maximize the aggregate
amount then required to be paid to the Collateral Agent and Investors under or
in respect of the Secured Transaction Documents.
 
(b)         Subsidiary Guarantee Absolute.  Each Subsidiary Guarantor guarantees
that the Guaranteed Obligations will be paid strictly in accordance with the
terms of the Secured Transaction Documents, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Collateral Agent or any Investors with respect
thereto.  The Obligations of each Subsidiary Guarantor under or in respect of
this Subsidiary Guarantee are independent of the Guaranteed Obligations or any
other Obligations of any other Grantor under or in respect of the Secured
Transaction Documents, and a separate action or actions may be brought and
prosecuted against each Subsidiary Guarantor to enforce this Subsidiary
Guarantee, irrespective of whether any action is brought against the Company or
any other Grantor or whether the Company or any other Grantor is joined in any
such action or actions.  The liability of each Subsidiary Guarantor under this
Subsidiary Guarantee shall be irrevocable, absolute and unconditional
irrespective of, and each Subsidiary Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:
 
(i)         any lack of validity or enforceability of any Secured Transaction
Document or any agreement or instrument relating thereto;
 
(ii)        any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other Obligations
of any other Grantor under or in respect of the Secured Transaction Documents,
or any other amendment or waiver of or any consent to departure from any Secured
Transaction Document, including, without limitation, any increase in the
Guaranteed Obligations resulting from the extension of additional credit to any
Grantor or any of its Subsidiaries or otherwise;

 
12

--------------------------------------------------------------------------------

 

(iii)       any taking, release or amendment or waiver of, or consent to
departure from, any other guarantee, for all or any of the Guaranteed
Obligations it being understood that any such amendment, waiver or consent shall
be applicable to the Guaranteed Obligations of the Subsidiary Guarantors;
 
(iv)      any change, restructuring or termination of the corporate structure or
existence of any Grantor or any of its Subsidiaries;
 
(v)       any failure of any Investors to disclose to any Grantor any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Grantor now or
hereafter known to such Investors (each Subsidiary Guarantor waiving any duty on
the part of the Investors to disclose such information);
 
(vi)      the failure of any other Person to execute or deliver this Agreement,
any Supplement or any other guarantee or agreement or the release or reduction
of liability of any Subsidiary Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
 
(vii)     any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Investors that might otherwise constitute a defense available to, or a discharge
of, any Grantor or any other guarantor or surety, in each case other than
payment in full of the Guaranteed Obligations (other than contingent
indemnification obligations).
 
This Subsidiary Guarantee shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any of the Guaranteed Obligations
is rescinded or must otherwise be returned by any Investors or any other Person
upon the insolvency, bankruptcy or reorganization of the Company or any other
Grantor or otherwise, all as though such payment had not been made.
 
(c)         Waivers and Acknowledgments.  Each Subsidiary Guarantor hereby
unconditionally and irrevocably waives:
 
(i)         promptness, diligence, notice of acceptance, presentment, demand for
performance, notice of nonperformance, default, acceleration, protest or
dishonor and any other notice with respect to any of the Guaranteed Obligations
and this Subsidiary Guarantee and any requirement that any Investors protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Grantor or any other Person;

 
13

--------------------------------------------------------------------------------

 

(ii)        any right to revoke this Subsidiary Guarantee and acknowledges that
this Subsidiary Guarantee is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future;
 
(iii)       (A)  any defense arising by reason of any claim or defense based
upon an election of remedies by any Investors that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Subsidiary Guarantor
or other rights of such Subsidiary Guarantor to proceed against any of the other
Grantors, any other guarantor or any other Person, and (B) any defense based on
any right of set-off or counterclaim against or in respect of the Obligations of
such Subsidiary Guarantor hereunder;
 
(iv)      any duty on the part of any Investors to disclose to such Subsidiary
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Grantor or any of its Subsidiaries now or hereafter known by such
Investors; and
 
(v)       each Subsidiary Guarantor acknowledges that it will receive
substantial direct and indirect benefits from the financing arrangements
contemplated by the Secured Transaction Documents and that the waivers set forth
in Section 1.3(b) and this Section 1.3(c) are knowingly made in contemplation of
such benefits.
 
(d)         Subrogation.  Each Subsidiary Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Company or any other Grantor that arise from the existence,
payment, performance or enforcement of such Subsidiary Guarantor’s obligations
under or in respect of this Subsidiary Guarantee or any other Secured
Transaction Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Investor against the Company or any
other Grantor, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Company or any other Grantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations (other than contingent indemnification rights)
shall have been paid in full in cash.  If any amount shall be paid to any
Subsidiary Guarantor in violation of the immediately preceding sentence at any
time prior to the latest of the payment in full in cash of the Guaranteed
Obligations (other than contingent indemnification rights), such amount shall be
received and held in trust for the benefit of the Investors, shall be segregated
from other property and funds of such Subsidiary Guarantor and shall forthwith
be paid or delivered to the Collateral Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms of the Secured Transaction Documents, or to be held as collateral for any
Guaranteed Obligations.  If (i) any Subsidiary Guarantor shall make payment to
any Investor of all or any part of the Guaranteed Obligations and (ii) all of
the Guaranteed Obligations (other than contingent indemnification rights) shall
have been paid in full in cash, the Investors will, at such Subsidiary
Guarantor’s request and expense, execute and deliver to such Subsidiary
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Subsidiary
Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Subsidiary Guarantor pursuant to this Subsidiary Guarantee.

 
14

--------------------------------------------------------------------------------

 

(e)         Subordination.  Each Subsidiary Guarantor hereby subordinates any
and all debts, liabilities and other obligations owed to such Subsidiary
Guarantor by each other Grantor (the “Subordinated Obligations”) to the
Guaranteed Obligations to the extent and in the manner hereinafter set forth in
this Section 1.3:
 
(i)         Prohibited Payments, Etc.  Except during the continuance of an Event
of Default, each Subsidiary Guarantor may receive payments from any other
Grantor on account of the Subordinated Obligations.  Upon the occurrence and
during the continuance of any Event of Default, however, no Subsidiary Guarantor
may demand, accept or take any action to collect any payment on account of the
Subordinated Obligations.
 
(ii)        Prior Payment of Guaranteed Obligations.  In any proceeding under
any Bankruptcy Law relating to any other Grantor, each Subsidiary Guarantor
agrees that the Investors shall be entitled to receive payment in full in cash
of all Guaranteed Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
(other than contingent indemnification obligations) before such Subsidiary
Guarantor receives payment of any Subordinated Obligations.
 
(iii)       Turn-Over.  Upon the occurrence and during the continuance of any
Event of Default, each Subsidiary Guarantor shall upon written request by the
Collateral Agent, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Investors and deliver such payments
to the Collateral Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Subsidiary Guarantor under the other provisions of this
Subsidiary Guarantee.
 
(iv)       Collateral Agent Authorization.  Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent is authorized and
empowered (but without any obligation to so do), in its reasonable discretion,
(A) in the name of each Subsidiary Guarantor, to collect and enforce, and to
submit claims in respect of, the Subordinated Obligations and to apply any
amounts received thereon to the Guaranteed Obligations (including any and all
Post-Petition Interest), and (B) to require each Subsidiary Guarantor (1) to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and (2) to pay any amounts received on such obligations to the
Collateral Agent for application to the Guaranteed Obligations (including any
and all Post-Petition Interest).

 
15

--------------------------------------------------------------------------------

 

(f)         Continuing Subsidiary Guarantee; Assignments.  This Subsidiary
Guarantee is a continuing guarantee and shall (i) remain in full force and
effect until the payment in full in cash of the Guaranteed Obligations, (ii) be
binding upon each Subsidiary Guarantor, its successors and assigns, and
(iii) inure to the benefit of and be enforceable by the Investors and their
successors and permitted transferees and assigns.
 
(g)         Mandatory Provisions of Bankruptcy Law.  Nothing in this Section 1.3
shall limit any rights a receiver, liquidator, insolvency administrator may have
under the German Insolvency Act (Insolvenzordnung).
 
(h)         Subsidiary Guarantors’ Obligations Unconditional. The covenants and
agreements of each Subsidiary Guarantor set forth in this Guarantee shall be
primary obligations of each Subsidiary Guarantor, and such obligations shall be
continuing, absolute and unconditional, shall not be subject to any
counterclaim, setoff, deduction, diminution, abatement, recoupment, suspension,
deferment, reduction or defense (other than full and strict compliance by
Subsidiary Guarantor with its obligations hereunder), whether based upon any
claim that Parent, or any other Person may have against Investor or any other
Person or otherwise, and shall remain in full force and effect without regard
to, and shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever (whether or not each Subsidiary Guarantor
or Parent shall have any knowledge or notice thereof) including, without
limitation:
 
 
A.
any amendment, modification, addition, deletion, supplement or renewal to or of
or other change in the Obligations or the Secured Transaction Documents or any
related instrument or agreement, or any other instrument or agreement applicable
thereto or any of the parties to such agreements, or to any collateral, or any
furnishing or acceptance of additional security for, guarantee of or right of
offset with respect to, any of the Obligations; or the failure of any security
or the failure of Investor to perfect or insure any interest in any collateral;

 
 
B.
any failure, omission or delay on the part of Parent or Investor to conform or
comply with any term of any instrument or agreement referred to in clause (A)
above;

 
 
C.
any waiver, consent, extension, indulgence, compromise, release or other action
or inaction under or in respect of any instrument, agreement, guarantee, right
of offset or security referred to in clause (A) above or any obligation or
liability of Parent or Investor, or any exercise or non-exercise by Investor of
any right, remedy, power or privilege under or in respect of any such
instrument, agreement, guarantee, right of offset or security or any such
obligation or liability;

 
 
D.
any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to Parent, Investor
or any other Person or any of their respective properties or creditors, or any
action taken by any trustee or receiver or by any court in any such proceeding;

 
 
16

--------------------------------------------------------------------------------

 

 
E.
any limitation on the liability or obligations of any Person under the Secured
Transaction Documents or any other related instrument or agreement, the
Obligations, any collateral security for the Obligations or any other guarantee
of the Obligations or any discharge, termination, cancellation, frustration,
irregularity, invalidity or unenforceability, in whole or in part, of any of the
foregoing, or any other agreement, instrument, guarantee or security referred to
in clause (A) above or any term of any thereof;

 
 
F.
any merger or consolidation of Parent into or with any other Person or any sale,
lease or transfer of any of the assets of Parent to any other Person;

 
 
G.
any change in the ownership of any shares of capital stock of Parent or any
corporate change in Parent; or

 
 
H.
any other occurrence or circumstance whatsoever, whether similar or dissimilar
to the foregoing and any other circumstance that might otherwise constitute a
legal or equitable defense or discharge of the liabilities of a guarantor or
surety or that might otherwise limit recourse against each Subsidiary Guarantor.

 
The obligations of each Subsidiary Guarantor set forth herein constitute the
full recourse obligations of each Subsidiary Guarantor, enforceable against it
to the full extent of all its assets and properties.
 
Each Subsidiary Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Obligations and notice of or proof of
reliance by Investor upon this Guarantee or acceptance of this Guarantee, and
the Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred in reliance upon this Guarantee.  Each
Subsidiary Guarantor unconditionally waives, to the extent permitted by
law:  (a) acceptance of this Guarantee and proof of reliance by Investor hereon;
(b) notice of any of the matters referred to in the foregoing clauses A through
H hereof, or any right to consent or assent to any thereof; (c) all notices that
may be required by statute, rule of law or otherwise, now or hereafter in
effect, to preserve intact any rights against each Subsidiary Guarantor,
including without limitation, any demand, presentment, protest, proof or notice
of nonpayment under the Secured Transaction Documents or any related instrument
or agreement, and notice of default or any failure on the part of Parent to
perform and comply with any covenant, agreement, term or condition of the
Secured Transaction Documents or any related instrument or agreement; (d) any
right to the enforcement, assertion or exercise against Parent of any right,
power, privilege or remedy conferred in the Loan Document or any related
instrument or agreement or otherwise; (e) any requirement of diligence on the
part of any Person; (f) any requirement of Investor to take any action
whatsoever, to exhaust any remedies or to mitigate the damages resulting from a
default under the Secured Transaction Documents or any related instrument or
agreement; (g) any notice of any sale, transfer or other disposition by any
Person of any right under, title to or interest in the Secured Transaction
Documents or any related instrument or agreement relating thereto or any
collateral for the Obligations; and (h) any other circumstance whatsoever that
might otherwise constitute a legal or equitable discharge, release or defense of
a guarantor or surety, or that might otherwise limit recourse against any
Subsidiary Guarantor (including, without limitation, any and all benefits under
California Civil Code Sections 2809, 2810, 2819, 2822, 2825, 2845, 2846, 2847,
2848, 2849, 2850, 2899 and 3433).

 
17

--------------------------------------------------------------------------------

 

Without limiting the foregoing, each Subsidiary Guarantor hereby absolutely,
unconditionally and irrevocably waives and agrees not to assert or take
advantage of any defense based upon an election of remedies by Investor,
including an election to proceed by non-judicial rather than judicial
foreclosure, which destroys or impairs any right of subrogation of each
Subsidiary Guarantor or the right of each Subsidiary Guarantor to proceed
against any Person for reimbursement or both.
 
Each Subsidiary Guarantor agrees that this Guarantee shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Parent is rescinded or must be otherwise restored by Investor, whether as a
result of any proceedings in bankruptcy or reorganization or otherwise.
 
Each Subsidiary Guarantor further agrees that, without limiting the generality
of this Guarantee, if an Event of Default shall have occurred and be continuing
and Investor is prevented by applicable law from exercising its remedies under
the Secured Transaction Documents, Investor shall be entitled to receive
hereunder from each Subsidiary Guarantor, upon demand therefor, the sums which
would have otherwise been due from Parent had such remedies been exercised.
 
Section 1.4         Grant of Security
 
(a)         Grant by Grantors.  As security for the payment or performance, as
applicable, in full of the Obligations, each Grantor hereby pledges and grants
to the Collateral Agent, for the ratable benefit of the Secured Parties, a lien
on and security interest (the “Security Interest”) in and to all of the right,
title and interest of such Grantor in, to and under the following property,
wherever located, whether now existing or hereafter arising or acquired from
time to time (all of which being hereinafter collectively referred to as the
“Collateral”):
 
(i)         all Accounts,
 
(ii)        all Deposit Accounts and Securities Accounts, including all Cash
Collateral Accounts,
 
(iii)       all Chattel Paper, Documents and Instruments,
 
(iv)       all Commercial Tort Claims,
 
(v)        all Equipment,

 
18

--------------------------------------------------------------------------------

 

(vi)      all General Intangibles,
 
(vii)     all Goods,
 
(viii)    all Insurance,
 
(ix)       all Instruments,
 
(x)        all Intellectual Property, but excluding in all cases all
intent-to-use United States trademark applications for which an amendment to
allege use or statement of use has not been filed under 15 U.S.C. § 1051(c) or
15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively, by
the United States Patent and Trademark Office provided that upon such filing and
acceptance, such intent-to-use applications shall be included in the definition
of Collateral,
 
(xi)       all Inventory,
 
(xii)      all Investment Property, including all Pledged Collateral,
 
(xiii)     all Proceeds of Authorizations,
 
(xiv)     all Receivables and Receivables Records,
 
(xv)      all other goods and personal property of such Grantor, whether
tangible or intangible, wherever located, including letters of credit,
 
(xvi)     to the extent not otherwise included in clauses (i) through (xv) of
this Section, all Collateral Records, Collateral Support and Supporting
Obligations in respect of any of the foregoing,
 
(xvii)    to the extent not otherwise included in clauses (i) through (xvi) of
this Section, all other property in which a security interest may be granted
under the UCC or which may be delivered to and held by the Collateral Agent
pursuant to the terms hereof (including the account referred to in
Section 3.4(c)(ii) and all funds and other property from time to time therein or
credited thereto),
 
(xviii)   all Collateral of Twistbox Games Ltd. & Co. KG as further defined in
Schedule 1.4(a) in compliance with mandatory German law, and
 
(xix)     to the extent not otherwise included in clauses (i) through (xvii) of
this Section, all Proceeds, products, substitutions, accessions, rents and
profits of or in respect of any of the foregoing.

 
19

--------------------------------------------------------------------------------

 

(b)         Revisions to UCC.  For the avoidance of doubt, it is expressly
understood and agreed that, to the extent the UCC is revised after the date
hereof such that the definition of any of the foregoing terms included in the
description or definition of the Collateral is changed, the parties hereto
desire that any property which is included in such changed definitions, but
which would not otherwise be included in the Security Interest on the date
hereof, nevertheless be included in the Security Interest upon the effective
date of such revision.  Notwithstanding the immediately preceding sentence, the
Security Interest is intended to apply immediately on the date hereof to all of
the Collateral to the fullest extent permitted by applicable law, regardless of
whether any particular item of the Collateral was then subject to the UCC.
 
ARTICLE 2.
 
SECURITY FOR OBLIGATIONS; NO ASSUMPTION OF LIABILITY
 
Section 2.1         Security for Obligations
 
This Guarantee and Security Agreement secures, and the Collateral is collateral
security for, the prompt and complete payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including the payment of amounts that would become due but
for the operation of the automatic stay under Section 362(a) of Title 11 of the
United States Code, or any similar provision of any other bankruptcy,
insolvency, receivership or other similar law), of all Obligations with respect
to each Grantor.
 
Section 2.2         No Assumption of Liability
 
Notwithstanding anything to the contrary herein, the Security Interest is
granted as security only and shall not subject the Collateral Agent or any other
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.
 
ARTICLE 3.

 
REPRESENTATIONS AND WARRANTIES AND COVENANTS
 
Section 3.1         Generally
 
(a)         Representations and Warranties.  Each of the Grantors, jointly with
the other Grantors and severally, represents and warrants to the Collateral
Agent and the other Secured Parties that:
 
(i)         As of the Applicable Date, (A) such Grantor’s chief executive office
or its principal place of business is, and for the preceding four months has
been, located at the office indicated on Schedule 3.1(a)(i), (B) such Grantor’s
jurisdiction of organization is the jurisdiction indicated on
Schedule 3.1(a)(i), and (C) such Grantor’s Federal Employer Identification
Number and/or company organizational number is as set forth on
Schedule 3.1(a)(i).
 
(ii)        As of the Applicable Date, (A) such Grantor’s full legal name is as
set forth on Schedule 3.1(a)(ii) and (B) such Grantor has not changed its legal
name in the preceding five years, except as set forth on Schedule 3.1(a)(ii).

 
20

--------------------------------------------------------------------------------

 

(iii)       Such Grantor has not within the five years preceding the Applicable
Date become bound (whether as a result of merger or otherwise) as debtor under a
security agreement entered into by another Person, which has not theretofore
been terminated.
 
(iv)       Such Grantor has good and valid rights in, and title to, the
Collateral with respect to which it has purported to grant the Security
Interest, except for minor defects in title that do not materially interfere
with its ability to conduct its business as currently conducted or to utilize
such Collateral for its intended purposes, and except for Permitted Liens.
 
(v)        To the best of such Grantor’s knowledge, all actions and consents,
including all filings, notices, registrations and recordings, necessary or
desirable to create, perfect or ensure the first priority (subject only to Liens
expressly permitted by the Secured Transaction Documents) of the Security
Interest in the Collateral owned or held by it or on its behalf or for the
exercise by the Collateral Agent or any other Secured Party of any voting or
other rights provided for in this Guarantee and Security Agreement or the
exercise of any remedies in respect of any such Collateral have been made or
obtained, (A) except for (1) the filing of UCC financing statements naming such
Grantor as “debtor” and the Collateral Agent as “secured party”, or the making
of other appropriate filings, registrations or recordings, containing a
description of such Collateral in each applicable governmental, municipal or
other office specified on Schedule 3.1(a)(v)(A), (2) the filing, registration or
recordation of fully executed security agreements in the form hereof (or in such
other form as shall be in all respects satisfactory to the Collateral Agent) and
containing a description of all such Collateral consisting of Patents,
Trademarks and Copyrights, together with all other necessary documents, in each
applicable governmental registry or office, (3) Deposit Accounts, (4) Collateral
in which the Security Interest may be perfected only by possession, the delivery
of which to the Collateral Agent is not required hereunder; (B) except for any
such Collateral as to which the representations and warranties in this
Section 3.1(a)(v) would not be true solely by virtue of such Collateral having
been used or disposed of in a manner expressly permitted hereunder or under any
other Secured Transaction Document; and (C) except to the extent that such
Security Interest may not be perfected by filing, registering, recording or
taking any other action in the United States.  The filing, in a timely manner,
of the Securities Purchase Agreement and/or the Guarantee and Security Agreement
and/or the Pledge Agreements with the following governmental bodies is required
in order to perfect the security interests granted thereunder:
 
(A)        The United States Patent and Trademark Office and the United States
Copyright Office
 
(B)         The Patents, Trademarks and Designs Office of any other
jurisdiction.
 
The Collateral Agent agrees that it shall not seek (nor require any Grantor to
take any action in order) to perfect its Security Interest in the trademarks set
forth on Schedule 3.1(a)(v)(B).

 
21

--------------------------------------------------------------------------------

 

Subsequent recording and filing with the United States Patent and Trademark
Office and the United States Copyright Office may be necessary to perfect a Lien
on registered patents, trademarks, trademark applications and copyrights
acquired by the Company or any of its Subsidiaries after the date hereof.
 
(vi)      It has not filed or authorized the filing of (A) any financing
statement or analogous document under the UCC or any other applicable laws
covering any such Collateral, (B) any assignment in which it assigns any such
Collateral or any security agreement or similar instrument covering any such
Collateral with the United States Patent and Trademark Office or the United
States Copyright Office, or (C) any assignment in which it assigns any such
Collateral or any security agreement or similar instrument covering any such
Collateral with any foreign governmental, municipal or other office, in each
case, which financing statement, analogous document, assignment or other
instrument, as applicable, is still in effect, except for Liens expressly
permitted by the Secured Transaction Documents.
 
(vii)      The Security Interest in the Collateral owned or held by it or on its
behalf (A) is effective to vest in the Collateral Agent, on behalf of the
Secured Parties, the rights of the Collateral Agent in such Collateral as set
forth herein and (B) does not violate Regulation T, U or X as of the Applicable
Date.
 
(viii)    Immediately after the Applicable Date, (i) the fair value of the
assets of the Grantors, taken as a whole, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise, (ii) the present
fair saleable value of the property of the Grantors, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (iii) each Grantor
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, and
(iv) each of the Grantors will not have unreasonably small capital with which to
conduct the business following such date.
 
(b)         Covenants and Agreements.  Each Grantor hereby covenants and agrees
as follows:
 
(i)         It will promptly notify the Collateral Agent in writing of any
change (A) in its legal name, (B) in the location of its chief executive office,
principal place of business, any office in which it maintains books or records
relating to any of the Collateral owned or held by it or on its behalf or,
except to the extent permitted by Section 3.1(b)(vii) or Section 3.2, any office
or facility at which any such Collateral is located (including the establishment
of any such new office or facility), (C) in its identity or legal or
organizational structure or its jurisdiction of formation, or (D) in its Federal
Taxpayer Identification Number.  It agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral with the priority
required hereby.

 
22

--------------------------------------------------------------------------------

 

(ii)        It shall maintain, at its own cost and expense, such complete and
accurate Records with respect to the Collateral owned or held by it or on its
behalf as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which it is engaged, but in any event to include complete
accounting Records indicating all payments and proceeds received with respect to
any part of such Collateral.
 
(iii)       It shall, at its own cost and expense, take any and all actions
reasonably necessary to defend title to the Collateral owned or held by it or on
its behalf against all Persons and to defend the Security Interest in such
Collateral and the priority thereof against any Lien or other interest not
expressly permitted by the Secured Transaction Documents, and in furtherance
thereof, it shall not take, or permit to be taken, any action not otherwise
expressly permitted by the Secured Transaction Documents that is reasonably
likely to impair the Security Interest or the priority thereof or any Secured
Party’s rights in or to such Collateral in violation hereof.
 
(iv)      The Collateral Agent and such Persons as the Collateral Agent may
designate shall have the right at reasonable times and on reasonable notice, at
the cost and expense of such Grantor, to inspect all of its Records (and to make
extracts and copies from such Records), to discuss its affairs with its officers
and (to the extent consented to by such independent accountants) independent
accountants and to verify under reasonable procedures the validity, amount,
quality, quantity, value, condition and status of, or any other matter relating
to, the Collateral owned or held by or on behalf of such Grantor, including,
upon the occurrence and during the continuance of any Event of Default, in the
case of Receivables, Pledged Debt, General Intangibles, Commercial Tort Claims
or Collateral in the possession of any third person, by contacting Account
Debtors, contract parties or other obligors thereon or any third person
possessing such Collateral for the purpose of making such a verification.  The
Collateral Agent shall maintain the confidentiality of all such information and
shall have the absolute right to share on a confidential basis any information
it gains from such inspection or verification with any Secured Party.
 
(v)        At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Collateral owned or held by or on behalf of
such Grantor, and not permitted by the Secured Transaction Documents, and may
pay for the maintenance and preservation of such Collateral to the extent such
Grantor fails to do so as required by the Secured Transaction Documents, and
such Grantor agrees, jointly with the other Grantors and severally, to reimburse
the Collateral Agent on demand for any payment made or any expense incurred by
the Collateral Agent pursuant to the foregoing authorization; provided, however,
that nothing in this paragraph shall be interpreted as excusing any Grantor from
the performance of, or imposing any obligation on the Collateral Agent or any
other Secured Party to cure or perform, any covenants or other promises of any
Grantor with respect to taxes, assessments, charges, fees, Liens, security
interests or other encumbrances and maintenance as set forth herein or in the
other Secured Transaction Documents.

 
23

--------------------------------------------------------------------------------

 

(vi)       It shall not be excused from liability as a result of granting of the
Security Interest pursuant to this Guarantee and Security Agreement to observe
and perform all the conditions and obligations to be observed and performed by
it under each contract, agreement or instrument relating to the Collateral owned
or held by it or on its behalf, all in accordance with the terms and conditions
thereof and it agrees, jointly with the other Grantors and severally, to
indemnify and hold harmless the Collateral Agent and the other Secured Parties
from and against any and all liability for such performance.
 
(vii)      It shall not make, or permit to be made, an assignment, pledge or
hypothecation of the Collateral owned or held by it or on its behalf, or grant
any other Lien in respect of such Collateral, except Permitted Liens.  Except as
expressly permitted by the Secured Transaction Documents, it shall not make or
permit to be made any transfer of such Collateral, and it shall remain at all
times in possession of such Collateral and the direct owner, beneficially and of
record, of the Pledged Equity Interests included in such Collateral, except that
(A) Inventory may be sold in the ordinary course of business and (B) unless and
until the Collateral Agent shall notify it that an Event of Default shall have
occurred and be continuing and that, during the continuance thereof, it shall
not sell, convey, lease, assign, transfer or otherwise dispose of any such
Collateral (which notice may be given by telephone if promptly confirmed in
writing), it may use and dispose of such Collateral in any lawful manner not
inconsistent with the provisions of this Guarantee and Security Agreement or any
other Secured Transaction Document.
 
Section 3.2         Equipment and Inventory
 
Each of the Grantors, jointly with the other Grantors and severally, represents
and warrants to the Collateral Agent and the other Secured Parties that, except
for such Equipment and Inventory that does not exceed a book value of $100,000
in the aggregate for all Grantors, as of the Applicable Date, all of the
Equipment and Inventory included in the Collateral owned or held by it or on its
behalf (other than mobile goods and Inventory and Equipment in transit) is kept
only at the locations specified on Schedule 3.2.  In addition, each Grantor
covenants and agrees that it shall not permit any Equipment or Inventory owned
or held by it or on its behalf to be in the possession or control of any
warehouseman, bailee, agent or processor for a period of greater than ninety
(90) consecutive days, unless such warehouseman, bailee, agent or processor
shall have been notified of the Security Interest and shall have agreed in
writing to hold such Equipment or Inventory subject to the Security Interest and
the instructions of the Collateral Agent and to waive and release any Lien held
by it with respect to such Equipment or Inventory, whether arising by operation
of law or otherwise.
 
Section 3.3         Receivables
 
(a)         Representations and Warranties.  Each of the Grantors, jointly with
the other Grantors and severally, represents and warrants to the Collateral
Agent and the other Secured Parties that, except for Receivables valued at less
than $25,000 individually and $100,000 in the aggregate for all Grantors, no
Receivable is evidenced by an Instrument (other than checks received in the
ordinary course of business) or Chattel Paper that has not been delivered to the
Collateral Agent.

 
24

--------------------------------------------------------------------------------

 

(b)         Covenants and Agreements.  Each Grantor hereby covenants and agrees
that:
 
(i)         At the reasonable request of the Collateral Agent, it shall mark
conspicuously, in form and manner reasonably satisfactory to the Collateral
Agent, all Chattel Paper, Instruments (other than checks received in the
ordinary course of business) and other evidence of any Receivables owned or held
by it or on its behalf (other than any delivered to the Collateral Agent as
provided herein and other than purchase orders sent to customers), as well as
the related Receivables Records with an appropriate reference to the fact that
the Collateral Agent has a security interest therein.
 
(ii)        It will not, without the Collateral Agent’s prior written consent
(which consent shall not be unreasonably withheld), grant any extension of the
time of payment of any such Receivable, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Supporting
Obligation or Collateral Support relating thereto, or allow any credit or
discount whatsoever thereon, other than extensions, credits, discounts,
releases, compromises or settlements granted or made in the ordinary course of
business and consistent with its then current practices and in accordance with
such practices reasonably believed by such Grantor to be prudent.
 
(iii)       Except as otherwise provided in this Section and unless otherwise
determined by such Grantor in accordance with its good faith business judgment,
it shall continue to use its best efforts to collect all amounts due or to
become due to it under all such Receivables and any Supporting Obligations or
Collateral Support relating thereto, and diligently exercise each material right
it may have thereunder, in each case at its own cost and expense, and in
connection with such collections and exercise, it shall, upon the occurrence and
during the continuance of an Event of Default, take such action as it or the
Collateral Agent may reasonably deem necessary.  Notwithstanding the foregoing,
the Collateral Agent shall have the right at any time upon the occurrence and
during the continuance of an Event of Default to notify, or require such Grantor
to notify, any Account Debtor with respect to any such Receivable, Supporting
Obligation or Collateral Support of the Collateral Agent’s security interest
therein, and in addition, at any time during the continuation of an Event of
Default, the Collateral Agent may: (A) direct such Account Debtor to make
payment of all amounts due or to become due to such Grantor thereunder directly
to the Collateral Agent and (B) enforce, at the cost and expense of such
Grantor, collection thereof and to adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as such Grantor would
be able to have done.  If the Collateral Agent notifies such Grantor that it has
elected to collect any such Receivable, Supporting Obligation or Collateral
Support in accordance with the preceding sentence, any payments thereof received
by such Grantor shall not be commingled with any of its other funds or property
but shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent hereunder and shall be forthwith delivered to
the Collateral Agent in the same form as so received (with any necessary
endorsement), and such Grantor shall not grant any extension of the time of
payment thereof, compromise, compound or settle the same for less than the full
amount thereof, release the same, wholly or partly, or allow any credit or
discount whatsoever thereon.

 
25

--------------------------------------------------------------------------------

 

(iv)      It shall use its reasonable best efforts to keep in full force and
effect any Supporting Obligation or Collateral Support relating to any
Receivable.
 
Section 3.4         Investment Property
 
(a)         Representations and Warranties.  Each of the Grantors, jointly with
the other Grantors and severally, represents and warrants to the Collateral
Agent and the other Secured Parties that:
 
(i)         Schedule 3.4 sets forth, as of the Applicable Date, (i) all of the
Investment Property (other than (A) Receivables not evidenced by an Instrument
or Chattel Paper and (B) Equity Interests with an immaterial value) owned or
held by or on behalf of such Grantor to the extent not held in a Securities
Account and (ii) each Securities Account or commodities account maintained by or
on behalf of such Grantor.
 
(ii)        All Pledged Equity Interests have been duly authorized and validly
issued and are fully paid and nonassessable, and such Grantor is the direct
owner, beneficially and of record, thereof, free and clear of all Liens (other
than Liens expressly permitted by the Secured Transaction Documents).
 
(iii)       All Pledged Debt other than Pledged Debt described on Schedule 3.4
hereto has been duly authorized, issued and delivered and, where necessary,
authenticated, and constitutes the legal, valid and binding obligation of the
obligor with respect thereto, enforceable in accordance with its terms, subject
to the effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, and general equitable principles (whether considered in a proceeding
in equity or at law).
 
(iv)      All Investment Property, other than Investment Property held in a
Securities Account identified on Schedule 3.4, consisting of certificated
securities, Chattel Paper or Instruments other than checks received in the
ordinary course of business has been delivered to the Collateral Agent.
 
(v)       Other than the Pledged Equity Interests that constitute General
Intangibles, there is no Investment Property other than that (x) represented by
certificated securities or Instruments in the possession of the Collateral Agent
or (y) held in a Securities Account identified on Schedule 3.4.
 
(b)        Registration in Nominee Name; Denominations.  Each Grantor hereby
agrees that (i) without limiting Article 5, the Collateral Agent, on behalf of
the Secured Parties, shall have the right (in its sole and absolute discretion)
to hold any Investment Property in its own name as pledgee, the name of its
nominee (as pledgee or as sub agent) or the name of the applicable Grantor,
endorsed or assigned, where applicable, in blank or in favor of the Collateral
Agent, (ii) at the Collateral Agent’s request, such Grantor will promptly give
to the Collateral Agent copies of any material notices or other communications
received by it with respect to any Investment Property registered in its name,
and (iii) the Collateral Agent shall at all times have the right to exchange any
certificates, instruments or other documents representing or evidencing any
Investment Property owned or held by or on behalf of such Grantor for
certificates, instruments or other documents of smaller or larger denominations
for any purpose consistent with this Guarantee and Security Agreement.

 
26

--------------------------------------------------------------------------------

 

(c)         Voting and Distributions.
 
(i)         Unless and until an Event of Default shall have occurred and be
continuing:
 
(A)           Each Grantor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of the Investment
Property, or any part thereof, for any purpose not inconsistent with the terms
of this Guarantee and Security Agreement and the other Secured Transaction
Documents; provided, however, that such Grantor will not be entitled to exercise
any such right if the result thereof could materially and adversely affect the
rights inuring to a holder of the Investment Property or the rights and remedies
of the Collateral Agent under this Guarantee and Security Agreement or any other
Secured Transaction Document or the ability of the Collateral Agent to exercise
the same.
 
(B)           The Collateral Agent shall execute and deliver to each Grantor, or
cause to be executed and delivered to each Grantor, all such proxies, powers of
attorney and other instruments as such Grantor may reasonably request for the
purpose of enabling it to exercise the voting and/or consensual rights and
powers it is entitled to exercise pursuant to subsection (c)(i)(A) and to
receive the cash payments it is entitled to receive pursuant to subsection
(c)(i)(C).
 
(C)           Each Grantor shall be entitled to receive, retain and use any and
all cash dividends, interest and principal paid on the Investment Property owned
or held by it or on its behalf to the extent and only to the extent that such
cash dividends, interest and principal are not prohibited by, and otherwise paid
in accordance with, the terms and conditions of the Securities Purchase
Agreement, the other Secured Transaction Documents and applicable laws.  All non
cash dividends, interest and principal, and all dividends, interest and
principal paid or payable in cash or otherwise in connection with a partial or
total liquidation or dissolution, return of capital, capital surplus or paid in
surplus, and all other distributions (other than distributions referred to in
the preceding sentence) made on or in respect of the Investment Property,
whether paid or payable in cash or otherwise, whether resulting from a
subdivision, combination or reclassification of the outstanding Pledged Equity
Interests in any issuer of any Investment Property or received in exchange for
any Investment Property, or any part thereof, or in redemption thereof, or as a
result of any merger, consolidation, acquisition or other exchange of assets to
which such issuer may be a party or otherwise, shall be and become part of the
Collateral, and, if received by such Grantor, shall not be commingled with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent hereunder and
shall be forthwith delivered to the Collateral Agent in the same form as so
received (with any necessary endorsement).

 
27

--------------------------------------------------------------------------------

 

(ii)        Without limiting the generality of the foregoing, upon the
occurrence and during the continuance of an Event of Default:
 
(A)           Upon the direction of the Collateral Agent, all rights of each
Grantor to dividends, interest or principal that it is authorized to receive
pursuant to subsection (c)(i)(C) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends, interest or
principal, as applicable.  All dividends, interest and principal received by or
on behalf of any Grantor contrary to the provisions of this Section shall be
held in trust for the benefit of the Collateral Agent, shall be segregated from
other property or funds of such Grantor and shall be forthwith delivered to the
Collateral Agent upon demand in the same form as so received (with any necessary
endorsement).  Any and all money and other property paid over to or received by
the Collateral Agent pursuant to the provisions of this subsection (c)(ii)(A)
shall be retained by the Collateral Agent in an account to be established in the
name of the Collateral Agent, for the ratable benefit of the Secured Parties,
upon receipt of such money or other property and shall be applied in accordance
with the provisions of Section 6.2.  Subject to the provisions of this
subsection (c)(ii)(A), such account shall at all times be under the sole
dominion and control of the Collateral Agent, and the Collateral Agent shall at
all times have the sole right to make withdrawals therefrom and to exercise all
rights with respect to the funds and other property from time to time deposited
therein or credited thereto as set forth in the Secured Transaction
Documents.  After all Events of Default have been cured or waived, the
Collateral Agent shall, within five Business Days after all such Events of
Default have been cured or waived, repay to the applicable Grantor all cash
dividends, interest and principal (without interest) that such Grantor would
otherwise be permitted to retain pursuant to the terms of subsection (c)(i)(C)
and which remain in such account.
 
(B)           Upon the direction of the Collateral Agent, all rights of each
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to subsection (c)(i)(A), and the obligations of the
Collateral Agent under subsection (c)(i)(B), shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, which shall have the sole
and exclusive right and authority to exercise such voting and consensual rights
and powers, provided that, unless otherwise directed by the Investors, the
Collateral Agent shall have the right from time to time upon the occurrence of
and during the continuance of an Event of Default to permit such Grantor to
exercise such rights.  After all Events of Default have been cured or waived,
the applicable Grantor will have the right to exercise the voting and consensual
rights and powers that it would otherwise be entitled to exercise pursuant to
the terms of subsection (c)(i)(A).
 
(d)        Covenants and Agreements.  [Intentionally Omitted]
 
Section 3.5         Letter of Credit Rights
 
Each of the Grantors, jointly with the other Grantors and severally, represents
and warrants to the Collateral Agent and the other Secured Parties that
Schedule 3.5 sets forth, as of the Applicable Date, each letter of credit giving
rise to a Letter of Credit Right included in the Collateral owned or held by or
on behalf of such Grantor.

 
28

--------------------------------------------------------------------------------

 


Section 3.6     Intellectual Property Collateral
 
(a)         Representations and Warranties.  Each of the Grantors, jointly with
the other Grantors and severally, represents and warrants to the Collateral
Agent and the other Secured Parties that Schedule 3.6 sets forth, as of the
Applicable Date, all of the Patents, material Patent Licenses, Trademarks,
Trademark Licenses, material Copyrights, material Copyright Licenses, Trade
Secret Licenses and Domain Names included in the Collateral owned or held by
such Grantor.
 
(b)         Covenants and Agreements.  Each Grantor hereby covenants and agrees
as follows:
 
(i)         It will not, knowingly or intentionally, nor will it permit any of
its licensees (or sublicensees) to, do any act, or omit to do any act, whereby
any Patent that is related to the conduct of its business may become invalidated
or dedicated to the public, and it shall use its reasonable best efforts to
continue to mark any products covered by a Patent with the relevant patent
number as necessary and sufficient to establish and preserve its maximum rights
under applicable patent laws.
 
(ii)       It will (either directly or through its licensees or its
sublicensees), for each Trademark that is necessary for the conduct of its
business, (A) maintain such Trademark in full force free from any claim of
abandonment or invalidity for non use, (B) display such Trademark with notice of
Federal or other analogous registration to the extent necessary and sufficient
to establish and preserve its rights under applicable law, and (C) not knowingly
use or knowingly permit the use of such Trademark in violation of any third
party’s valid and legal rights.
 
(iii)     It will promptly notify the Collateral Agent in writing if it knows or
has reason to know that any Intellectual Property material to the conduct of its
business may become abandoned, lost or dedicated to the public, or of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or the United States Copyright Office, or any similar offices
or tribunals in the United States or any other country) regarding such Grantor’s
ownership of any such Intellectual Property, its right to register the same, or
to keep and maintain the same.
 
(iv)       Within thirty (30) days following the last day of each fiscal quarter
(and at such other times as the Collateral Agent shall reasonably request) each
Grantor shall execute and deliver to the Collateral Agent a Copyright Security
Agreement, Trademark Security Agreement and/or Patent Security Agreement, as
applicable, containing a description of all Intellectual Property in which such
Grantor has obtained an ownership interest during such fiscal quarter or which
is not otherwise covered by any previously filed Copyright Security Agreement,
Trademark Security Agreement or Patent Security Agreement, as applicable, and
each Grantor hereby appoints the Collateral Agent as its attorney-in-fact to
execute and file such writings for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power, being coupled with an
interest, is irrevocable.
 
29

--------------------------------------------------------------------------------


 
(v)         It will take all necessary steps that are consistent with the
practice in any proceeding before the United States Patent and Trademark Office,
the United States Copyright Office or any similar offices or tribunals in the
United States and the European Union, and except as otherwise determined in its
good faith business judgment, any other country, to maintain and pursue each
material application relating to the Intellectual Property owned or held by it
(and to obtain the relevant grant or registration) and to maintain each issued
Patent and each registered Trademark and Copyright that is material to the
conduct of its business, including timely filings of applications for renewal,
affidavits of use, affidavits of incontestability and payment of maintenance
fees, and, if consistent, in good faith, with good business judgment, to
initiate opposition, interference and cancellation proceedings against third
parties.  In the event that it has reason to believe that any Intellectual
Property material to the conduct of its business has been or is about to be
infringed, misappropriated or diluted by a third party, it promptly shall notify
the Collateral Agent in writing and shall, if consistent with good business
judgment, promptly sue for infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
and take such other actions as are appropriate under the circumstances to
protect such Intellectual Property.
 
(vi)       During the continuance of an Event of Default, it shall use its
reasonable best efforts to obtain all requisite consents or approvals by the
licenser of each License to effect the assignment (as collateral security) of
all of its right, title and interest thereunder to the Collateral Agent or its
designee.
 
(vii)     It shall take all steps reasonably necessary to protect the secrecy of
all Trade Secrets relating to the products and services sold or delivered under
or in connection with the Intellectual Property owned or held by, including
entering into confidentiality agreements with employees and labeling and
restricting access to secret information and documents.
 
(viii)   It shall in accordance with its past practices continue to collect all
amounts due or to become due to such Grantor under all Intellectual Property,
and diligently exercise each material right it may have thereunder, in each case
at its own cost and expense, and in connection with such collections and
exercise, it shall, upon the occurrence and during the continuance of an Event
of Default, take such action as it or the Collateral Agent may reasonably deem
necessary.  Notwithstanding the foregoing, the Collateral Agent shall have the
right at any time after the occurrence and during the continuance of an Event of
Default to notify, or require such Grantor to notify, any relevant obligors with
respect to such amounts of the Collateral Agent’s security interest therein.
 
30

--------------------------------------------------------------------------------


 
Section 3.7     Commercial Tort Claims
 
(a)         Representations and Warranties.  Each of the Grantors, jointly with
the other Grantors and severally, represents and warrants to the Collateral
Agent and the other Secured Parties that Schedule 3.7 sets forth, as of the
Applicable Date, all Commercial Tort Claims made by it or on its behalf or to
which it otherwise has any right, title or interest.
 
(b)         Covenants and Agreements.  Each Grantor hereby covenants and agrees
that promptly after the same shall have been commenced, it shall provide to the
Collateral Agent written notice of any Commercial Tort Claim and any judgment,
settlement or other disposition thereof.
 
Section 3.8     Deposit Accounts.
 
(a)         Representations and Warranties.  The only Deposit Accounts
maintained by any Grantor on the Applicable Date are those listed on
Schedule 3.8 which sets forth such information separately for each Grantor.
 
(b)         Covenants and Agreements.  Each Grantor hereby covenants and agrees
as follows:
 
Following the Applicable Date, each Grantor shall provide the Investors and
Collateral Agent fifteen (15) days written notice prior to the formation of a
Deposit Account.
 
ARTICLE 4.
 
FURTHER ASSURANCES
 
Each Grantor hereby covenants and agrees, at its own cost and expense, to
execute, acknowledge, deliver and/or cause to be duly filed all such further
agreements, instruments and other documents (including favorable legal opinions
in connection with any Transaction) that may be reasonably requested by the
Collateral Agent, and take all such further actions, that the Collateral Agent
may from time to time reasonably request to preserve, protect and perfect the
Security Interest granted by it and the rights and remedies created hereby,
including the payment of any fees and taxes required in connection with its
execution and delivery of this Guarantee and Security Agreement, the granting by
it of the Security Interest and the filing of any financing statements or other
documents in connection herewith or therewith.  In addition, to the extent
permitted by applicable law, each Grantor hereby irrevocably authorizes the
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral owned or held
by it or on its behalf without the signature of such Grantor and additionally
agrees that a photographic or other reproduction of this Guarantee and Security
Agreement may be filed with the United States Patent and Trademark Office and/or
the United States Copyright Office, as applicable.  Each Grantor hereby further
irrevocably authorizes the Collateral Agent to file a Record or Records,
including financing statements, in all jurisdictions and with all filing offices
that the Collateral Agent may determine, in its sole and absolute discretion,
are necessary, advisable or prudent to perfect the Security Interest granted by
it and agrees that such financing statements may describe the Collateral owned
or held by it or on its behalf in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner that the Collateral Agent may determine, in its sole and
absolute discretion, is necessary, advisable or prudent to perfect the Security
Interest granted by such Grantor, including describing such property as “all
assets” or “all personal property.”
 
31

--------------------------------------------------------------------------------


 
ARTICLE 5.
 
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
 
Each Grantor hereby appoints the Collateral Agent and any officer or agent
thereof, as its true and lawful agent and attorney in fact for the purpose of
carrying out the provisions of this Guarantee and Security Agreement and taking
any action and executing any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest, and without limiting the generality of
the foregoing, the Collateral Agent shall have the right, with power of
substitution for such Grantor and in such Grantor’s name or otherwise, for the
use and benefit of the Collateral Agent and the other Secured Parties, upon the
occurrence and during the continuance of an Event of Default, (i) to receive,
endorse, assign and/or deliver any and all notes, acceptances, checks, drafts,
money orders or other evidences of payment relating to the Collateral owned or
held by it or on its behalf or any part thereof; (ii) to demand, collect,
receive payment of, give receipt for, and give discharges and releases of, any
of such Collateral; (iii) to sign the name of such Grantor on any invoice or
bill of lading relating to any of such Collateral; (iv) to send verifications of
Receivables owned or held by it or on its behalf to any Account Debtor; (v) to
commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
any of the Collateral owned or held by it or on its behalf or to enforce any
rights in respect of any of such Collateral; (vi) to settle, compromise,
compound, adjust or defend any actions, suits or proceedings relating to any of
such Collateral; (vii) to notify, or to require such Grantor to notify, Account
Debtors and other obligors to make payment directly to the Collateral Agent, and
(viii) to use, sell, assign, transfer, pledge, make any agreement with respect
to or otherwise deal with any of such Collateral, and to do all other acts and
things necessary to carry out the purposes of this Guarantee and Security
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of such Collateral for all purposes; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent or any other Secured Party to make any commitment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Collateral Agent or any other Secured Party, or to present or file any claim or
notice, or to take any action with respect to any of the Collateral or the
moneys due or to become due in respect thereof or any property covered thereby,
and no action taken or omitted to be taken by the Collateral Agent or any other
Secured Party with respect to any of the Collateral shall give rise to any
defense, counterclaim or offset in favor of such Grantor or to any claim or
action against the Collateral Agent or any other Secured Party in the absence of
the Collateral Agent’s or such Secured Party’s gross negligence or willful
misconduct.  The provisions of this Article shall in no event relieve any
Grantor of any of its obligations hereunder or under the other Secured
Transaction Documents with respect to any of the Collateral or impose any
obligation on the Collateral Agent or any other Secured Party to proceed in any
particular manner with respect to any of the Collateral, or in any way limit the
exercise by the Collateral Agent or any other Secured Party of any other or
further right that it may have on the date of this Guarantee and Security
Agreement or hereafter, whether hereunder, under any other Secured Transaction
Document, by law or otherwise.  Any sale pursuant to the provisions of this
paragraph shall conform to the commercially reasonable standards as provided in
Part 6 of Article 9 of the UCC.
 
32

--------------------------------------------------------------------------------


 
ARTICLE 6.
 
REMEDIES UPON DEFAULT
 
Section 6.1     Remedies Generally
 
(a)         General Rights.  Upon the occurrence and during the continuance of
an Event of Default, each Grantor agrees to deliver each item of Collateral
owned or held by it or on its behalf to the Collateral Agent on demand, and it
is agreed that the Collateral Agent shall have the right to take any of or all
the following actions at the same or different times to the extent permitted by
law: (i) with respect to any Collateral consisting of Intellectual Property or
Commercial Tort Claims, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any such Collateral by the applicable
Grantors to the Collateral Agent, or, in the case of Intellectual Property, to
license or sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any such Collateral throughout the world on
such terms and conditions and in such manner as the Collateral Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), and (ii) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Collateral owned or held by it or on its behalf and without
liability for trespass to enter any premises where such Collateral may be
located for the purpose of taking possession of or removing such Collateral and,
generally, to exercise any and all rights afforded to a secured party under the
UCC or other applicable law.  Without limiting the generality of the foregoing,
each Grantor agrees that, upon the occurrence and during the continuance of an
Event of Default, the Collateral Agent shall have the right, subject to the
mandatory requirements of applicable law, to sell or otherwise dispose of any of
the Collateral owned or held by or on behalf of such Grantor, at public or
private sale or at any broker’s board or on any securities exchange, for cash,
upon credit or for future delivery as the Collateral Agent shall deem
appropriate.  The Collateral Agent shall be irrevocably authorized at any such
sale of such Collateral constituting securities (if it deems it advisable to do
so) to restrict the prospective bidders or purchasers to Persons who will
represent and agree that they are purchasing such Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and upon consummation of any such sale, the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of the applicable
Grantor, and such Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal which such Grantor now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.
 
33

--------------------------------------------------------------------------------


 
(b)         Sale of Collateral. The Collateral Agent shall give each Grantor ten
days’ written notice (which such Grantor agrees is reasonable notice within the
meaning of Part 6 of Article 9 of the UCC) of the Collateral Agent’s intention
to make any sale of any of the Collateral owned or held by or on behalf of such
Grantor. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which such Collateral will first be offered for sale at
such board or exchange. Any such public sale shall be held at such time or times
within ordinary business hours and at such place or places as the Collateral
Agent may fix and state in the notice (if any) of such sale. At any such sale,
the Collateral to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine. The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given. The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned. In case any sale of any of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Collateral Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Collateral Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to take up and pay
for the Collateral so sold and, in case of any such failure, such Collateral may
be sold again upon like notice. At any public (or, to the extent permitted by
applicable law, private) sale made pursuant to this Section, any Secured Party
may bid for or purchase, free (to the extent permitted by applicable law) from
any right of redemption, stay, valuation or appraisal on the part of such
Grantor (all said rights being also hereby waived and released to the extent
permitted by law), any of the Collateral offered for sale and may make payment
on account thereof by using any claim then due and payable to such Secured Party
from such Grantor as a credit against the purchase price, and such Secured Party
may, upon compliance with the terms of sale, hold, retain and dispose of such
property without further accountability to such Grantor therefor. For purposes
hereof, (i) a written agreement to purchase any of the Collateral shall be
treated as a sale thereof, (ii) the Collateral Agent shall be free to carry out
such sale pursuant to such agreement, and (iii) no Grantor shall be entitled to
the return of any of the Collateral subject thereto, notwithstanding the fact
that after the Collateral Agent shall have entered into such an agreement all
Events of Default shall have been remedied and the Obligations paid in full. As
an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
upon any of the Collateral and to sell any of the Collateral pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Without limiting the
generality of the foregoing, each Grantor agrees as follows: (A) if the proceeds
of any sale of the Collateral owned or held by it or on its behalf pursuant to
this Article are insufficient to pay all the Obligations, it shall be liable for
the resulting deficiency and the fees, charges and disbursements of any counsel
employed by the Collateral Agent or any other Secured Party to collect such
deficiency, (B) it hereby waives any claims against the Collateral Agent arising
by reason of the fact that the price at which any such Collateral may have been
sold at any private sale pursuant to this Article was less than the price that
might have been obtained at a public sale, even if the Collateral Agent accepts
the first offer received and does not offer such Collateral to more than one
offeree, (C) there is no adequate remedy at law for failure by it to comply with
the provisions of this Section and that such failure would not be adequately
compensable in damages, and therefore agrees that its agreements in this
Section may be specifically enforced, (D) the Collateral Agent may sell any such
Collateral without giving any warranties as to such Collateral, and the
Collateral Agent may specifically disclaim any warranties of title or the like,
and (E) the Collateral Agent shall have no obligation to marshal any such
Collateral.
 
34

--------------------------------------------------------------------------------


 
Section 6.2     Application of Proceeds of Sale
 
The Collateral Agent shall apply the proceeds of any collection or sale of the
Collateral, as well as any Collateral consisting of cash, as follows:
 
FIRST, to the payment of all reasonable costs and expenses incurred by the
Collateral Agent in connection with such collection or sale or otherwise in
connection with this Guarantee and Security Agreement, any other Secured
Transaction Document or any of the Obligations, including all out of pocket
court costs and the reasonable fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Collateral Agent hereunder or
under any other Secured Transaction Document on behalf of any Grantor and any
other reasonable out-of-pocket costs or expenses incurred in connection with the
exercise of any right or remedy hereunder or under any other Secured Transaction
Document;
 
SECOND, to the payment in full of the Obligations (the amounts so applied to be
distributed among the Secured Parties pro rata in accordance with the amounts of
the Obligations owed to them on the date of any such distribution); and
 
THIRD, to the applicable Grantor, its successors or assigns, or as a court of
competent jurisdiction may otherwise direct.
 
The Collateral Agent shall have sole and absolute discretion as to the order of
application of any such proceeds, moneys or balances in accordance with this
Guarantee and Security Agreement. Upon any sale of the Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.
 
35

--------------------------------------------------------------------------------


 
Section 6.3     Investment Property
 
In view of the position of each Grantor in relation to the Investment Property,
or because of other current or future circumstances, a question may arise under
the Securities Act of 1933, as now or hereafter in effect, or any similar
statute hereafter enacted analogous in purpose or effect (such Act and any such
similar statute as from time to time in effect being called the “Federal
securities laws”) with respect to any disposition of the Investment Property
permitted hereunder. Each Grantor understands that compliance with the Federal
securities laws might very strictly limit the course of conduct of the
Collateral Agent if the Collateral Agent were to attempt to dispose of all or
any part of the Investment Property, and might also limit the extent to which or
the manner in which any subsequent transferee of any Investment Property could
dispose of the same. Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Investment Property under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect. Each Grantor
recognizes that in light of such restrictions and limitations the Collateral
Agent may, with respect to any sale of the Investment Property, limit the
purchasers to those who will agree, among other things, to acquire such
Investment Property for their own account, for investment, and not with a view
to the distribution or resale thereof. Each Grantor acknowledges and agrees that
in light of such restrictions and limitations, the Collateral Agent, in its sole
and absolute discretion, (i) may proceed to make such a sale whether or not a
registration statement for the purpose of registering such Investment Property,
or any part thereof, shall have been filed under the Federal securities laws and
(ii) may approach and negotiate with a single potential purchaser to effect such
sale. Each Grantor acknowledges and agrees that any such sale might result in
prices and other terms less favorable to the seller than if such sale were a
public sale without such restrictions. In the event of any such sale, the
Collateral Agent shall incur no responsibility or liability for selling all or
any part of the Investment Property at a price that the Collateral Agent, in its
discretion, may in good faith deem reasonable under the circumstances,
notwithstanding the possibility that a substantially higher price might have
been realized if the sale were deferred until after registration as aforesaid or
if more than a single purchaser were approached. The provisions of this
Section will apply notwithstanding the existence of a public or private market
upon which the quotations or sales prices may exceed substantially the price at
which the Collateral Agent sells any such Investment Property.
 
Section 6.4     Grant of License to Use Intellectual Property
 
For the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Article, at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent an irrevocable, non exclusive license (exercisable without
payment of royalty or other compensation to such Grantor) to use, license or sub
license any of the Collateral consisting of Intellectual Property now owned or
held or hereafter acquired or held by or on behalf of such Grantor, and wherever
the same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof. The
use of such license by the Collateral Agent shall be exercised, at the option of
the Collateral Agent, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sub license or other transaction
entered into by the Collateral Agent in accordance herewith shall be binding
upon such Grantor notwithstanding any subsequent cure of an Event of Default.
Any royalties and other payments received by the Collateral Agent shall be
applied in accordance with Section 6.2.
 
36

--------------------------------------------------------------------------------


 
ARTICLE 7.
 
REIMBURSEMENT OF COLLATERAL AGENT
 
Each Grantor agrees, jointly with the other Grantors and severally, to pay to
the Collateral Agent the amount of any and all reasonable out-of-pocket
expenses, including the fees, other charges and disbursements of counsel and of
any experts or agents, that the Collateral Agent may incur in connection with
(i) the administration of this Guarantee and Security Agreement relating to such
Grantor or any of its property, (ii) the custody or preservation of, or the sale
of, collection from, or other realization upon, any of the Collateral owned or
held by or on behalf of such Grantor, (iii) the exercise, enforcement or
protection of any of the rights of the Collateral Agent hereunder relating to
such Grantor or any of its property, or (iv) the failure by such Grantor to
perform or observe any of the provisions hereof. Without limitation of its
indemnification obligations under the other Secured Transaction Documents, each
of the Grantors agrees, jointly with the other Grantors and severally, to
indemnify the Collateral Agent and each Related Party thereof (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related out-of-pocket
expenses, including reasonable counsel fees, other charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (a) the execution or delivery by such Grantor
of this Guarantee and Security Agreement or any other Secured Transaction
Document or any agreement or instrument contemplated hereby or thereby, or the
performance by such Grantor of its obligations under the Secured Transaction
Documents and the other transactions contemplated thereby or (b) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by judgment of a
court of competent jurisdiction to have primarily resulted from the gross
negligence or willful misconduct of such Indemnitee. Any amounts payable as
provided hereunder shall be additional Obligations secured hereby and by the
other Secured Transaction Documents. The provisions of this Section shall remain
operative and in full force and effect regardless of the termination of this
Guarantee and Security Agreement or any other Secured Transaction Document, the
consummation of the transactions contemplated hereby or thereby, the repayment
of any of the Obligations, the invalidity or unenforceability of any term or
provision of this Guarantee and Security Agreement or any other Secured
Transaction Document or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party. All amounts due under this Section shall be
payable within ten days of written demand therefor and shall bear interest at
the then prevailing rate under the Secured Notes.
 
37

--------------------------------------------------------------------------------


 
ARTICLE 8.
 
WAIVERS; AMENDMENTS
 
No failure or delay of the Collateral Agent in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Collateral Agent and the other Secured Parties hereunder and under the other
Secured Transaction Documents are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of this
Guarantee and Security Agreement or any other Secured Transaction Document or
consent to any departure by any Grantor therefrom shall in any event be
effective unless the same shall be permitted by this Section, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. No notice or demand on any Grantor in any case shall
entitle such Grantor to any other or further notice or demand in similar or
other circumstances. Neither this Guarantee and Security Agreement nor any
provision hereof may be waived, amended, supplemented or otherwise modified, or
any departure therefrom consented to, except pursuant to an agreement or
agreements in writing entered into by the Grantors and Investors holding more
than a majority of the aggregate principal amount of the Senior Secured Notes
then outstanding, provided that no such agreement shall waive, amend, supplement
or otherwise modify, or consent to a departure to, the rights or duties of the
Collateral Agent hereunder without the prior written consent of the Collateral
Agent.
 
ARTICLE 9.
 
SECURITY INTEREST ABSOLUTE
 
All rights of the Collateral Agent hereunder, the Security Interest and all
obligations of each Grantor hereunder shall be absolute and unconditional
irrespective of (i) any lack of validity or enforceability of the Securities
Purchase Agreement, any other Secured Transaction Document, any agreement with
respect to any of the Obligations, or any other agreement or instrument relating
to any of the foregoing, (ii) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Obligations, or any other waiver,
amendment, supplement or other modification of, or any consent to any departure
from, the Securities Purchase Agreement, any other Secured Transaction Document
or any other agreement or instrument relating to any of the foregoing, (iii) any
exchange, release or non-perfection of any Lien on any other collateral, or any
release or waiver, amendment, supplement or other modification of, or consent
under, or departure from, any guarantee, securing or guaranteeing all or any of
the Obligations, or (iv) any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Grantor in respect of the
Obligations or in respect of this Guarantee and Security Agreement or any other
Secured Transaction Document.
 
38

--------------------------------------------------------------------------------


 
ARTICLE 10.
 
TERMINATION; RELEASE
 
This Guarantee and Security Agreement and the Security Interest shall terminate
and be of no further force and effect when the Obligations shall have been
finally and indefeasibly paid in full. Upon (i) any sale, transfer or other
disposition permitted by the Secured Transaction Documents (other than any sale,
transfer or other disposition of any Collateral that would, immediately after
giving effect thereto, continue to be Collateral but for the release of the
Security Interest therein pursuant to this clause) or (ii) the effectiveness of
any written consent to the release of the Security Interest in any Collateral,
the Security Interest in such Collateral shall be automatically released. In
addition, if any of the Pledged Equity Interests in any Subsidiary are sold,
transferred or otherwise disposed of pursuant to a transaction permitted by the
Secured Transaction Documents and, immediately after giving effect thereto, such
Subsidiary or subsidiary, as applicable, would no longer be a Subsidiary or a
subsidiary, as applicable, then the obligations of such Subsidiary or
subsidiary, as applicable, under this Guarantee and Security Agreement and the
Security Interest in the Collateral owned or held by or on behalf of such
Subsidiary or such subsidiary, as applicable, shall be automatically released.
In connection with any termination or release pursuant to this Section, the
Collateral Agent shall execute and deliver to the applicable Grantor, and hereby
authorizes the filing of, at such Grantor’s cost and expense, all Uniform
Commercial Code termination statements and similar documents that such Grantor
may reasonably request to evidence such termination or release. Any execution
and delivery of documents pursuant to this Article shall be without recourse to
or warranty by the Collateral Agent or any other Secured Party.
 
ARTICLE 11.
 
ADDITIONAL SUBSIDIARY GUARANTORS AND GRANTORS
 
Each Grantor hereby covenants and agrees to cause each of its Subsidiaries to
execute a Supplement within three (3) calendar days of such Subsidiary becoming
a Subsidiary of such Grantor. Upon execution and delivery after the date hereof
by the Collateral Agent and a Subsidiary of a Supplement, such Subsidiary shall
become a Subsidiary Guarantor and Grantor, as applicable, hereunder with the
same force and effect as of the date of such execution as if originally named as
a Subsidiary Guarantor and a Grantor, as applicable, herein (each an “Additional
Subsidiary Guarantor and Grantor”). The execution and delivery of any Supplement
shall not require the consent of any other Grantor hereunder. The rights and
obligations of each Grantor hereunder and each Grantor and other party (other
than an Investor) under the Secured Transaction Documents shall remain in full
force and effect notwithstanding the addition of any Additional Subsidiary
Guarantor and Grantor as a party to this Guarantee and Security Agreement.
 
39

--------------------------------------------------------------------------------


 
ARTICLE 12.
 
COLLATERAL AGENT
 
Each Investor hereby irrevocably appoints the Collateral Agent as its agent and
authorizes the Collateral Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Collateral Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.
 
The Person serving as the Collateral Agent hereunder shall have the same rights
and powers in its capacity as an Investor as any other investor and may exercise
the same as though it were not the Collateral Agent, and such Person and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not the Collateral Agent hereunder.
 
The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(i) the Collateral Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether an Event of Default has occurred and is
continuing, (ii) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by this Agreement, and (iii) except as
expressly set forth herein, the Collateral Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Company or any of the Subsidiaries that is communicated to or
obtained by the Person serving as Collateral Agent or any of its Affiliates in
any capacity. The Collateral Agent shall not be liable for any action taken or
not taken by it in the absence of its own gross negligence or willful
misconduct. The Collateral Agent shall be deemed not to have knowledge of any
Event of Default unless and until written notice thereof is given to the
Collateral Agent by the Company or an Investor (and, promptly after its receipt
of any such notice, it shall give each Investor and the Company notice thereof),
and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (a) any statement, warranty or representation made in
or in connection with any Secured Transaction Document, (b) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (c) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth therein, (d) the validity,
enforceability, effectiveness or genuineness thereof or any other agreement,
instrument or other document or (e) the satisfaction of any condition set forth
in herein, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.
 
The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person. The Collateral
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability for relying thereon. The Collateral Agent may consult with legal
counsel (who may be counsel for the Grantors), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
40

--------------------------------------------------------------------------------


 
The Collateral Agent may perform any and all its duties and exercise its rights
and powers by or through any one or more sub agents appointed by the Collateral
Agent, provided that no such delegation shall serve as a release of the
Collateral Agent or waiver by the Company of any rights hereunder. The
Collateral Agent and any such sub agent may perform any and all its duties and
exercise its rights and powers through their respective affiliates. The
exculpatory provisions of the preceding paragraphs shall apply to any such sub
agent and to the affiliates of the Collateral Agent and any such sub agent, and
shall apply to their respective activities acting for the Collateral Agent.
 
Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the Investors and the Company. Upon any such resignation, the Investor
holding a majority of the principal amount of the Senior Secured Notes shall
have the right to appoint a successor. If no successor shall have been so
appointed by the Investor and shall have accepted such appointment within 30
days after the retiring Collateral Agent gives notice of its resignation, then
the retiring Collateral Agent may, on behalf of the Investor holding a majority
of the principal amount of the Senior Secured Notes, appoint a successor
Collateral Agent which shall be a bank with an office in New York, New York, or
an affiliate of any such bank. Upon the acceptance of its appointment as
Collateral Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After the Collateral Agent’s resignation
hereunder, the provisions of this Article shall continue in effect for the
benefit of such retiring Collateral Agent, its sub agents and their respective
affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Collateral Agent.
 
Each Investor acknowledges that it has, independently and without reliance upon
the Collateral Agent or any other Investors and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into the Secured Transaction Documents. Each Investor also
acknowledges that it will, independently and without reliance upon the
Collateral Agent or any other Investors and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Secured
Transaction Document, any related agreement or any document furnished
thereunder.
 
41

--------------------------------------------------------------------------------


 
ARTICLE 13.
 
NOTICES
 
All notices, requests, demands and other communications to any party hereunder
shall be in writing (including facsimile or similar writing) and shall be given
to such party at its address or facsimile number set forth below or such other
address or facsimile number as such party may hereafter specify by notice to the
other parties listed below:
 
(a)         If to the Company:
 
Twistbox Entertainment, Inc.
14242 Ventura Blvd., Third Floor
Sherman Oaks, CA 91423
Telephone: (818) 301-6200
Facsimile: (818) 708-0598
Attention: Chief Executive Officer
Attention: General Counsel
 
with a copy to:
 
Manatt, Phelps & Phillips, LLP
11355 West Olympic Boulevard
Los Angeles, CA  90064
Telephone: (310) 312-4168
Facsimile: (310) 914-5789
Attention: Richard J. Maire, Jr., Esq.
 
(b)         If to Parent or a Subsidiary Guarantor: At its address for notices
set forth on Schedule I.
 
(c)         If to the Collateral Agent:
 
ValueAct SmallCap Master Fund, L.P.
435 Pacific Avenue, 4th Floor
San Francisco, CA 94133
Telephone: (415) 249-1237
Facsimile: (415) 249-1242
Attention: Jimmy Price
 
with a copy to:
 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Telephone: (212) 373-3425
Facsimile: (212) 492-0425
Attention: Valerie Radwaner, Esq.
 
42

--------------------------------------------------------------------------------


 
Each such notice, request or other communication shall be effective (i) upon
receipt (provided, however, that notices received on a Saturday, Sunday or legal
holiday or after 6:30 p.m. (New York City time) on any other day will be deemed
to have been received on the next Business Day), if given by facsimile
transmission, (ii) the Business Day following the date of delivery with a
nationally recognized overnight courier service or (iii) if given by any other
means, when delivered at the address specified in this Article 13.
 
ARTICLE 14.
 
BINDING EFFECT; SEVERAL AGREEMENT; ASSIGNMENTS
 
Whenever in this Guarantee and Security Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the successors and
permitted assigns of such party, and all covenants, promises and agreements by
or on behalf of any Grantor that are contained in this Guarantee and Security
Agreement shall bind and inure to the benefit of each party hereto and its
successors and permitted assigns. This Guarantee and Security Agreement shall
become effective as to any Grantor when a counterpart hereof executed on behalf
of such Grantor shall have been delivered to the Collateral Agent and a
counterpart hereof shall have been executed on behalf of the Collateral Agent,
and thereafter shall be binding upon such Grantor and the Collateral Agent and
their respective successors and permitted assigns, and shall inure to the
benefit of such Grantor, the Collateral Agent and the other Secured Parties, and
their respective successors and permitted assigns, except that no Grantor shall
have the right to assign its rights or obligations hereunder or any interest
herein or in any of the Collateral (and any such attempted assignment shall be
void), except as expressly contemplated by this Guarantee and Security Agreement
or the other Secured Transaction Documents. This Guarantee and Security
Agreement shall be construed as a separate agreement with respect to each of the
Grantors and may be amended, supplemented, waived or otherwise modified or
released with respect to any Grantor without the approval of any other Grantor
and without affecting the obligations of any other Grantor hereunder.
 
ARTICLE 15.
 
SURVIVAL OF AGREEMENT; SEVERABILITY
 
All covenants, agreements, representations and warranties made by the Grantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Guarantee and Security Agreement or any
other Secured Transaction Document shall be considered to have been relied upon
by the Collateral Agent and the other Secured Parties and shall survive the
execution and delivery of any Secured Transaction Document and the making of any
Loan, regardless of any investigation made by the Secured Parties or on their
behalf, and shall continue in full force and effect until this Guarantee and
Security Agreement shall terminate. In the event any one or more of the
provisions contained in this Guarantee and Security Agreement or in any other
Secured Transaction Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein or therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
43

--------------------------------------------------------------------------------


 
ARTICLE 16.
 
GOVERNING LAW
 
THIS GUARANTEE AND SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE LAWS OF THE FEDERAL
REPUBLIC OF GERMANY SHALL APPLY ONLY TO THE EXTENT SUCH APPLICATION IS MANDATORY
PURSUANT TO THE PRINCIPLES OF INTERNATIONAL PRIVATE LAW (CONFLICT OF LAWS).
 
ARTICLE 17.
 
COUNTERPARTS
 
This Guarantee and Security Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which, when taken together, shall constitute
but one contract (subject to Article 14), and shall become effective as provided
in Article 14. Delivery of an executed counterpart of this Guarantee and
Security Agreement by facsimile transmission shall be as effective as delivery
of a manually executed counterpart of this Guarantee and Security Agreement.
 
ARTICLE 18.
 
HEADINGS
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Guarantee and Security
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Guarantee and Security Agreement.
 
44

--------------------------------------------------------------------------------


 
ARTICLE 19.
 
JURISDICTION; VENUE; CONSENT TO SERVICE OF PROCESS
 
EACH OF THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES’ DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER COLLATERAL DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF
ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE
SECURED PARTIES MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
 
EACH OF THE GRANTORS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTEE AND SECURITY AGREEMENT OR ANY OTHER
SECURED TRANSACTION DOCUMENT IN ANY COURT REFERRED TO IN THE PRECEDING PARAGRAPH
(b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN ARTICLE 13. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.
 
ARTICLE 20.
  
WAIVER OF JURY TRIAL
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTEE AND SECURITY
AGREEMENT OR ANY OTHER SECURED TRANSACTION DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS GUARANTEE AND SECURITY AGREEMENT AND THE OTHER
SECURED TRANSACTION DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
[Signature Pages Follow]
 
45

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Guarantee and
Security Agreement as of the day and year first above written.
 
TWISTBOX ENTERTAINMENT, INC.
   
By:
   
Name:
 
Title:
 
NEUMEDIA, INC. formerly known as
Mandalay Media, Inc.
   
By:
   
Name:
 
Title:
 
FOREIGN SUBSIDIARIES
 
TWISTBOX ENTERTAINMENT LTD.
(RUSSIA)
   
By:
   
Name:
 
Title:
 
TWISTBOX ENTERTAINMENT LIMITED
(UK)
   
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------


 
TWISTBOX ENTERTAINMENT LTDA
(BRAZIL)
   
By:
   
Name:
 
Title:
 
WAAT MEDIA CHILE SA
   
By:
   
Name:
 
Title:
 
TWISTBOX ENTERTAINMENT OF
ARGENTINA
   
By:
   
Name:
 
Title:
 
WAAT MEDIA COLUMBIA
   
By:
   
Name:
 
Title:
 
DOMESTIC SUBSIDIARIES
 
WAAT MEDIA CORP.
   
By:
   
Name:
 
Title:

 

--------------------------------------------------------------------------------


 
VALUEACT SMALLCAP MASTER
FUND, L.P., as Collateral Agent
 
By Its General Partner, VA SmallCap
Partners,
   
By:
   
Name:
 
Title:
 
VALUEACT SMALLCAP MASTER
FUND, L.P., as Investor
 
By Its General Partner, VA SmallCap
Partners,
   
By:
   
Name:
 
Title:

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF COPYRIGHT SECURITY AGREEMENT
 
This Copyright Security Agreement (this “Copyright Security Agreement”), dated
as of ___________, is made by ________________, a ____________, located at
__________________ (the “Grantor”), in favor of ValueAct SmallCap Master Fund,
L.P., a British Virgin Islands limited partnership, located at 435 Pacific
Avenue, San Francisco, CA 94133, in its capacity as collateral agent for the
benefit of the Secured Parties pursuant to the Guarantee and Security Agreement
(defined below) (in such capacity, the “Collateral Agent”).
 
WITNESSETH :
 
WHEREAS, reference is made to the Securities Purchase Agreement, dated as of
July 30, 2007, among the Grantor, the Subsidiary Guarantors, and the Investor
(as amended, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”);
 
WHEREAS, the Investor has agreed to purchase the Senior Secured Notes from the
Grantor pursuant to, and upon the terms and subject to the conditions specified
in, the Securities Purchase Agreement;
 
WHEREAS, as a condition to the obligation of the Investor to purchase the Senior
Secured Notes under the Security Purchase Agreement, Grantor, the Subsidiary
Guarantors, Investor and the Collateral Agent have entered into a Guarantee and
Security Agreement dated July 30, 2007 (as amended and restated on ____________,
2010 pursuant to that certain Amended and Restated Security Agreement among the
Grantor, the Subsidiary Guarantors, Investor and the Collateral Agent, the
“Security Agreement”) pursuant to which the Grantor is required to execute and
deliver this Copyright Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and as a condition to the
obligation of the Investor to purchase the Senior Secured Notes, the Grantor and
the Collateral Agent hereby agree as follows:
 
SECTION 1.  Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein have the meaning given to them in the Security Agreement.
 
SECTION 2.  Grant of Security Interest in Copyright Collateral.  Subject to the
terms and conditions of the Security Agreement, as security for the payment or
performance, as applicable, in full of the Obligations, the Grantor hereby
pledges and grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a lien on and security interest in and to all of its right,
title and interest in, to and under all the following property of the Grantor,
wherever located, whether now existing or hereafter arising or acquired from
time to time (all of which being hereinafter collectively referred to as, the
“Copyright Collateral”):
 
1

--------------------------------------------------------------------------------


 
(a) 
(i) all copyright rights in any work subject to the copyright laws of the United
States or any other country, whether as author, assignee, transferee or
otherwise, and (ii) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental registrations and pending applications
for registration in the United States Copyright Office or any similar offices in
the United States or any other country, including those copyright rights
described on Schedule 1 attached hereto; and

 
(b)  
all Proceeds, products, substitutions, accessions, rents and profits of or in
respect of any of the foregoing.

 
SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Copyright Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.
 
SECTION 4.  Termination.  Upon the full payment and performance of the
Obligations and termination of the Security Agreement, upon written request of
the Grantor, the Collateral Agent shall execute, acknowledge, and deliver to the
Grantor an instrument in writing in recordable form releasing the collateral
pledge, grant, assignment, lien on and security interest in the Copyright
Collateral under this Copyright Security Agreement.
 
SECTION 5.  Governing Law.  THIS COPYRIGHT SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  Counterparts.  This Copyright Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one contract.  Delivery of an executed counterpart of this
Copyright Security Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Copyright Security
Agreement.
 
[Signature Page Follows]
 
2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
[_____________________]
as Grantor
   
By:
   
Name:
 
Title

 
[Signature Page to Copyright Security Agreement]

 
 
 
3

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
to
 
COPYRIGHT SECURITY AGREEMENT
 
COPYRIGHT REGISTRATIONS AND APPLICATIONS
 
Jurisdiction
 
Title
 
Registration
No.
 
Registration
Date
 
Status
                 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF PATENT SECURITY AGREEMENT
 
This Patent Security Agreement (this “Patent Security Agreement”), dated as of
___________, is made by ________________, a ____________, located at
__________________ (the “Grantor”), in favor of ValueAct SmallCap Master Fund,
L.P., a British Virgin Islands limited partnership, located at 435 Pacific
Avenue, San Francisco, CA 94133, in its capacity as collateral agent for the
benefit of the Secured Parties pursuant to the Guarantee and Security Agreement
(defined below) (in such capacity, the “Collateral Agent”).
 
WITNESSETH :
 
WHEREAS, reference is made to the Securities Purchase Agreement, dated as of
July 30, 2007, among the Grantor, the Subsidiary Guarantors, and the Investor
(as amended, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”);
 
WHEREAS, the Investor has agreed to purchase the Senior Secured Notes from the
Grantor pursuant to, and upon the terms and subject to the conditions specified
in, the Securities Purchase Agreement;
 
WHEREAS, as a condition to the obligation of the Investor to purchase the Senior
Secured Notes under the Security Purchase Agreement, Grantor, the Subsidiary
Guarantors, Investor and the Collateral Agent have entered into a Guarantee and
Security Agreement dated July 30, 2007 (as amended and restated on ____________,
2010 pursuant to that certain Amended and Restated Security Agreement among the
Grantor, the Subsidiary Guarantors, Investor and the Collateral Agent, the
“Security Agreement”) pursuant to which the Grantor is required to execute and
deliver this Patent Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and as a condition to the
obligation of the Investor to purchase the Senior Secured Notes, the Grantor and
the Collateral Agent hereby agree as follows:
 
SECTION 1.  Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein have the meaning given to them in the Security Agreement.
 
SECTION 2.  Grant of Security Interest in Patent Collateral.  Subject to the
terms and conditions of the Security Agreement, as security for the payment or
performance, as applicable, in full of the Obligations, the Grantor hereby
pledges and grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a lien on and security interest in and to all of its right,
title and interest in, to and under all the following property of the Grantor,
wherever located, whether now existing or hereafter arising or acquired from
time to time (all of which being hereinafter collectively referred to as, the
“Patent Collateral”):
 
1

--------------------------------------------------------------------------------


 
(a) 
(i) all letters patent of the United States or any other country, all
registrations and recordings thereof and all applications for letters patent of
the United States or any other country, including registrations, recordings and
pending applications in the United States Patent and Trademark Office or any
similar offices in the United States or any other country, including those
described on Schedule 1 attached hereto, and (ii) all reissues, continuations,
divisions, continuations in part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein; and

 
(b) 
all Proceeds, products, substitutions, accessions, rents and profits of or in
respect of any of the foregoing.

 
SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement, and the
Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.  In the event that any provision of this Patent Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.
 
SECTION 4.  Termination.  Upon the full payment and performance of the
Obligations and termination of the Security Agreement, upon written request of
the Grantor, the Collateral Agent shall execute, acknowledge, and deliver to the
Grantor an instrument in writing in recordable form releasing the collateral
pledge, grant, assignment, lien on and security interest in the Patent
Collateral under this Patent Security Agreement.
 
SECTION 5.  Governing Law.  THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 6.  Counterparts.  This Patent Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one contract.  Delivery of an executed counterpart of this
Patent Security Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Patent Security Agreement.
 
[Signature Page Follows]
 
 


2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.
 
[_____________________]
as Grantor
   
By:
   
Name:
 
Title

 
[Signature Page to Patent Security Agreement]

 
 
 
3

--------------------------------------------------------------------------------

 


SCHEDULE 1
 
to
 
PATENT SECURITY AGREEMENT
 
ISSUED PATENT AND PATENT APPLICATIONS
 
Jurisdiction
 
Title
 
(Application) / Registration
No.
 
(Filing) / Registration
Date
 
Status
                 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
FORM OF TRADEMARK SECURITY AGREEMENT
 
This Trademark Security Agreement (this “Trademark Security Agreement”), dated
as of ___________, is made by ________________, a ____________, located at
__________________ (the “Grantor”), in favor of ValueAct SmallCap Master Fund,
L.P., a British Virgin Islands limited partnership, located at 435 Pacific
Avenue, San Francisco, CA 94133, in its capacity as collateral agent for the
benefit of the Secured Parties pursuant to the Guarantee and Security Agreement
(defined below) (in such capacity, the “Collateral Agent”).
 
WITNESSETH :
 
WHEREAS, reference is made to the Securities Purchase Agreement, dated as of
July 30, 2007, among the Grantor, the Subsidiary Guarantors, and the Investor
(as amended, supplemented or otherwise modified from time to time, the
“Securities Purchase Agreement”);
 
WHEREAS, the Investor has agreed to purchase the Senior Secured Notes from the
Grantor pursuant to, and upon the terms and subject to the conditions specified
in, the Securities Purchase Agreement;
 
WHEREAS, as a condition to the obligation of the Investor to purchase the Senior
Secured Notes under the Security Purchase Agreement, Grantor, the Subsidiary
Guarantors, Investor and the Collateral Agent have entered into a Guarantee and
Security Agreement dated July 30, 2007 (as amended and restated on ____________,
2010 pursuant to that certain Amended and Restated Security Agreement among the
Grantor, the Subsidiary Guarantors, Investor and the Collateral Agent, the
“Security Agreement”) pursuant to which the Grantor is required to execute and
deliver this Trademark Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and as a condition to the
obligation of the Investor to purchase the Senior Secured Notes, the Grantor and
the Collateral Agent hereby agree as follows:
 
SECTION 1.  Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein have the meaning given to them in the Security Agreement.
 
SECTION 2.  Grant of Security Interest in Trademark Collateral.  Subject to the
terms and conditions of the Security Agreement, as security for the payment or
performance, as applicable, in full of the Obligations, the Grantor hereby
pledges and grants to the Collateral Agent, for the ratable benefit of the
Secured Parties, a lien on and security interest in and to all of its right,
title and interest in, to and under all the following property of the Grantor,
wherever located, whether now existing or hereafter arising or acquired from
time to time (all of which being hereinafter collectively referred to as, the
“Trademark Collateral”):
 
1

--------------------------------------------------------------------------------


 
(a) 
all trademarks, service marks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all registration and recording applications filed in
connection therewith, including registrations and registration applications in
the United States Patent and Trademark Office or any similar offices in the
United States or any other country, and all extensions or renewals thereof,
including those trademark registrations and applications described on Schedule 1
attached hereto, (ii) all goodwill associated therewith or symbolized by any of
the foregoing and (iii) all other assets, rights and interests that uniquely
reflect or embody such goodwill; and

 
(b) 
all Proceeds, products, substitutions, accessions, rents and profits of or in
respect of any of the foregoing;

 
provided, however, that the grant of security interest hereunder shall not
include any intent-to-use United States trademark applications for which an
amendment to allege use or statement of use has not been filed under 15 U.S.C. §
1051(c) or 15 U.S.C. § 1051(d), respectively, or if filed, has not been deemed
in conformance with 15 U.S.C. § 1051(a) or examined and accepted, respectively,
by the United States Patent and Trademark Office provided that upon such filing
and acceptance, such intent-to-use applications shall be included in the
definition of Trademark Collateral.
 
SECTION 3.  Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement, and
the Grantor hereby acknowledges and affirms that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Trademark Security Agreement is deemed to conflict with the Security Agreement,
the provisions of the Security Agreement shall control.
 
SECTION 4.  Termination.  Upon the full payment and performance of the
Obligations and termination of the Security Agreement, upon written request of
the Grantor, the Collateral Agent shall execute, acknowledge, and deliver to the
Grantor an instrument in writing in recordable form releasing the collateral
pledge, grant, assignment, lien on and security interest in the Trademark
Collateral under this Trademark Security Agreement.
 
SECTION 5.  Governing Law.  THIS TRADEMARK SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
2

--------------------------------------------------------------------------------


 
SECTION 6.  Counterparts.  This Trademark Security Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which, when taken together,
shall constitute but one contract.  Delivery of an executed counterpart of this
Trademark Security Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Trademark Security
Agreement.
 
[Signature Page Follows]


     
     
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.
 
[_____________________]
as Grantor
   
By:
   
Name:
 
Title

 
[Signature Page to Trademark Security Agreement]
 
4

--------------------------------------------------------------------------------


 
SCHEDULE 1
 
to
 
TRADEMARK SECURITY AGREEMENT
 
TRADEMARK REGISTRATIONS AND APPLICATIONS
 
Jurisdiction
 
Trademark
Registration
No.
(App. No.)
 
Registration
Date
(App. Date)
 
Record Owner
 
Status
                   



     
 
 

--------------------------------------------------------------------------------

 

